Name: Regulation (EU) 2015/534 of the European Central Bank of 17 March 2015 on reporting of supervisory financial information (ECB/2015/13)
 Type: Regulation
 Subject Matter: financial institutions and credit;  technology and technical regulations;  information technology and data processing;  budget
 Date Published: nan

 31.3.2015 EN Official Journal of the European Union L 86/13 REGULATION (EU) 2015/534 OF THE EUROPEAN CENTRAL BANK of 17 March 2015 on reporting of supervisory financial information (ECB/2015/13) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to Council Regulation (EU) No 1024/2013 of 15 October 2013 conferring specific tasks on the European Central Bank concerning policies relating to the prudential supervision of credit institutions (1), and in particular Article 4(1), Article 4(3), Article 6(2), Article 6(5)(d) and Article 10 thereof, Having regard to Regulation (EU) No 468/2014 of the European Central Bank of 16 April 2014 establishing the framework for cooperation within the Single Supervisory Mechanism between the European Central Bank and national competent authorities and with national designated authorities (SSM Framework Regulation) (ECB/2014/17) (2), and in particular Article 21(1), Article 140 and Article 141(1) thereof, Whereas: (1) Credit institutions are subject to regular reporting requirements as set out in Regulation (EU) No 575/2013 of the European Parliament and of the Council (3) (also referred to herein as the CRR) and Commission Implementing Regulation (EU) No 680/2014 (4). The information reported is collected by the ECB under Decision ECB/2014/29 (5). This Regulation complements Decision ECB/2014/29 by further specifying the requirements concerning the reporting of supervisory financial information. (2) Implementing Regulation (EU) No 680/2014 lays down uniform requirements for all institutions subject to Regulation (EU) No 575/2013 in relation to supervisory reporting to competent authorities for specific areas set out in Article 1 of Implementing Regulation (EU) No 680/2014. One of these areas is financial information on a consolidated basis. Under Article 99(2) of Regulation (EU) No 575/2013, the reporting of supervisory financial information on a consolidated basis is mandatory for credit institutions that prepare their consolidated accounts in conformity with the international accounting standards adopted in accordance with the procedure laid down in Article 6(2) of Regulation (EC) No 1606/2002 of the European Parliament and of the Council (6). The submission by national competent authorities (NCAs) to the ECB of the supervisory financial information mandatory under Implementing Regulation (EU) No 680/2014, concerning both significant and less significant supervised entities, currently takes place in accordance with Decision ECB/2014/29 and should continue unaffected, as it is not covered by the subject matter of this Regulation. (3) The exercise of the discretion to require credit institutions to use international accounting standards as applicable under Regulation (EC) No 1606/2002 for supervisory reporting pursuant to Article 24(2) of Regulation (EU) No 575/2013 is outside the subject matter of this Regulation. Having regard to Article 150 of Regulation (EU) No 468/2014 (ECB/2014/17), previous decisions by NCAs concerning the exercise, or non-exercise, of this discretion should remain unaffected. (4) In accordance with Article 99(3) of Regulation (EU) No 575/2013, for credit institutions applying international accounting standards as applicable under Regulation (EC) No 1606/2002 for supervisory reporting pursuant to Article 24(2) of Regulation (EU) No 575/2013, the reporting of supervisory financial information on a consolidated basis requires a decision by the competent authority to extend this reporting. The ECB should also take a decision to extend the requirement to submit supervisory financial information to significant supervised groups applying Regulation (EC) No 1606/2002 for supervisory reporting pursuant to Article 24(2) of Regulation (EU) No 575/2013. (5) In accordance with Article 99(6) of Regulation (EU) No 575/2013, for credit institutions applying national accounting frameworks based on Council Directive 86/635/EEC (7), the reporting of supervisory financial information on a consolidated basis requires a previous decision by the competent authority to extend this reporting. The ECB should also take a decision to extend the requirement to submit supervisory financial information to significant supervised groups applying national accounting frameworks based on Directive 86/635/EEC. The European Banking Authority has been consulted in accordance with Article 99(6) of Regulation (EU) No 575/2013. (6) Implementing Regulation (EU) No 680/2014 lays down uniform requirements for supervisory reporting concerning the areas within its scope. Pursuant to Article 99(5) and (6) of Regulation (EU) No 575/2013, Implementing Regulation (EU) No 680/2014 only deals with supervisory financial information on a consolidated basis. Reporting of supervisory financial information on an individual basis is outside of its scope; therefore, competent authorities may impose requirements concerning the reporting of supervisory financial information on an individual basis. Having regard to the need to have comparable financial information for significant and less significant supervised entities, this Regulation should lay down the supervisory financial information that should be reported by significant and less significant supervised entities on an individual basis to NCAs. NCAs should thereafter submit this information to the ECB in accordance with Article 140(3) of Regulation (EU) No 468/2014 (ECB/2014/17). (7) Pursuant to Article 40 of Directive 2013/36/EU of the European Parliament and of the Council (8), the competent authorities of host Member States may require that all credit institutions having branches within their territories report to them periodically on their activities in those host Member States. In accordance with Article 2(20) of Regulation (EU) No 468/2014 (ECB/2014/17), branches established in a participating Member State by a credit institution established in a non-participating Member State are supervised entities. Having regard to the need to have comparable financial information for significant supervised entities, this Regulation should lay down the information that should be reported by branches established in a participating Member State by a credit institution established in a non-participating Member State to NCAs. NCAs should thereafter submit this information to the ECB in accordance with Article 140(3) of Regulation (EU) No 468/2014 (ECB/2014/17). (8) Article 6(4) of Regulation (EU) No 1024/2013 provides that the ECB shall have supervisory powers in respect of credit institutions, financial holding companies or mixed financial holding companies, or branches which are established in participating Member States of credit institutions established in non-participating Member States. Therefore, branches established in a participating Member State by a credit institution from a third country are not within the supervisory tasks conferred on the ECB. Consequently, these branches should not be subject to the reporting requirements in this Regulation. In addition, branches established in a participating Member State by a credit institution from another participating Member State should be excluded from these reporting requirements, because they are intended to be applied at the level of the supervised entity that has established the branch. (9) The requirements laid down in this Regulation concerning significant and less significant supervised entities, including branches established in a participating Member State by a credit institution established in a non-participating Member State, should be aimed at ensuring that these supervised entities report a common minimum set of information to NCAs and not at imposing uniform reporting requirements. It may be appropriate for NCAs to collect the necessary minimum information as part of a broader reporting framework which they establish in accordance with the relevant Union or national law and which also serves purposes other than supervisory purposes, such as statistical purposes. (10) For the exercise of the ECB's tasks, it is necessary to receive financial information from less significant supervised groups, other than those that prepare their consolidated accounts in conformity with the international accounting standards adopted in accordance with Article 6(2) of Regulation (EC) No 1606/2002. This Regulation should therefore lay down the supervisory financial information to be reported by such groups to NCAs. In particular, the formats, frequencies, reference dates and remittance periods and the time limits regarding submission of the information concerned should be specified. These requirements should be aimed at ensuring that such supervised groups report a common minimum set of information to NCAs and not at imposing uniform reporting requirements. (11) In accordance with Article 6(2) of Regulation (EU) No 1024/2013, and Article 21 of Regulation (EU) No 468/2014 (ECB/2014/17), both the ECB and NCAs are subject to an obligation to exchange information. Without prejudice to the ECB's power to directly receive information reported by credit institutions, or to have direct access to that information, on an ongoing basis, the NCAs should specifically provide the ECB with all information necessary for the purposes of carrying out the tasks conferred on the ECB by Regulation (EU) No 1024/2013. (12) In accordance with Article 2(3) of Implementing Regulation (EU) No 680/2014, institutions may be allowed to use an accounting year that deviates from the calendar year for reporting supervisory financial information on a consolidated basis. This Regulation should also allow the use of an accounting year that deviates from the calendar year for such reporting. (13) The ECB has conducted a public consultation on this Regulation and has analysed the potential costs and benefits, HAS ADOPTED THIS REGULATION: TITLE I SUBJECT MATTER AND DEFINITIONS Article 1 Subject matter 1. This Regulation lays down requirements concerning reporting of supervisory financial information to be submitted to NCAs by: (a) significant supervised groups applying international accounting standards in accordance with Regulation (EC) No 1606/2002 for supervisory reporting pursuant to Article 24(2) of Regulation (EU) No 575/2013, including any sub-group thereof; (b) significant supervised groups, other than those referred to in point (a), which are subject to national accounting frameworks based on Directive 86/635/EEC, including any sub-group thereof; (c) significant supervised entities, including branches established in a participating Member State by a credit institution established in a non-participating Member State; (d) significant supervised groups regarding subsidiaries established in a non-participating Member State or a third country; (e) less significant supervised groups applying international accounting standards in accordance with Regulation (EC) No 1606/2002 for supervisory reporting pursuant to Article 24(2) of Regulation (EU) No 575/2013, including any sub-group thereof; (f) less significant supervised groups, other than those referred to in point (e), which are subject to national accounting frameworks based on Directive 86/635/EEC, including any sub-group thereof; (g) less significant supervised entities, including branches established in a participating Member State by a credit institution established in a non-participating Member State. 2. As an exception to Articles 7 and 14, supervised entities that have been given a waiver regarding the application of prudential requirements on an individual basis, in accordance with Article 7 or 10 of Regulation (EU) No 575/2013, shall not be required to report supervisory financial information in accordance with this Regulation. 3. Where competent authorities, including the ECB, require institutions to comply with the obligations laid down in Parts Two to Four and Parts Six to Eight of Regulation (EU) No 575/2013 and in Title VII of Directive 2013/36/EU on a sub-consolidated basis in accordance with Article 11(5) of Regulation (EU) No 575/2013, those institutions shall comply with the requirements laid down in this Regulation on a sub-consolidated basis. 4. NCAs and/or national central banks may use the data collected pursuant to this Regulation for any other tasks. 5. This Regulation shall not affect the accounting standards applied by supervised groups and entities in their consolidated accounts or annual accounts, nor change the accounting standards applied for supervisory reporting. As supervised groups and entities apply different accounting standards, only information related to valuation rules, including methods for estimation of credit risk losses, which exist under the relevant accounting standards and are effectively applied by the corresponding supervised group or entity should be submitted. For these purposes, specific reporting templates are provided for supervised groups and entities applying national accounting frameworks based on Directive 86/635/EEC. Data points within the templates which are not applicable to the respective supervised entities do not have to be reported. 6. Branches established in a participating Member State by a credit institution established in a non-participating Member State may submit the information that they are required to provide under this Regulation to the relevant NCA through the credit institution by which they were established. Article 2 Definitions For the purposes of this Regulation, the definitions contained in Regulation (EU) No 468/2014 (ECB/2014/17) shall apply, unless otherwise provided, together with the following definitions: (1) IAS and IFRS mean International Accounting Standards and International Financial Reporting Standards, as mentioned in Article 2 of Regulation (EC) No 1606/2002; (2) subsidiary means a subsidiary as defined in Article 4(1)(16) of Regulation (EU) No 575/2013 and that is a credit institution within the meaning of Article 4(1)(1) of Regulation (EU) No 575/2013; (3) sub-group means a group whose parent undertaking is not itself a subsidiary of another institution authorised in the same participating Member State, or of a financial holding company or mixed financial holding company established in the same participating Member State; (4) consolidated basis means consolidated basis as defined in Article 4(1)(48) of Regulation (EU) No 575/2013; (5) sub-consolidated basis means sub-consolidated basis as defined in Article 4(1)(49) of Regulation (EU) No 575/2013. Article 3 Change of status of a supervised entity or a supervised group 1. For the purposes of this Regulation, a supervised entity or supervised group shall be classified as significant 18 months after a decision as referred to in Article 45(1) of Regulation (EU) 468/2014 (ECB/2014/17) has been notified to it. It shall report information in accordance with Title II of this Regulation as a significant supervised entity or significant supervised group on the first reference date which occurs after it has been classified as significant. 2. For the purposes of this Regulation, a supervised entity or supervised group shall be classified as less significant when a decision as referred to in Article 46(1) of Regulation (EU) 468/2014 (ECB/2014/17) has been notified to it. Thereafter, it shall start to report information in accordance with Title III of this Regulation. TITLE II SIGNIFICANT SUPERVISED GROUPS AND ENTITIES CHAPTER I Significant supervised groups Article 4 Format and frequency of reporting on a consolidated basis and reference dates and remittance dates for significant supervised groups applying IFRS for supervisory reporting pursuant to Article 24(2) of Regulation (EU) No 575/2013 In accordance with Article 99(3) of Regulation (EU) No 575/2013, significant supervised groups applying IFRS under Regulation (EC) No 1606/2002 for supervisory reporting pursuant to Article 24(2) of Regulation (EU) No 575/2013, shall report supervisory financial information as provided for in Articles 2, 3 and 10 of Implementing Regulation (EU) No 680/2014 on a consolidated basis. Sub-groups thereof applying IFRS under Regulation (EC) No 1606/2002 for supervisory reporting shall also report supervisory financial information as provided for in Articles 2, 3 and 10 of Implementing Regulation (EU) No 680/2014 on a consolidated basis. Article 5 Format and frequency of reporting on a consolidated basis and reference dates and remittance dates for significant supervised groups applying national accounting frameworks based on Directive 86/635/EEC In accordance with Article 99(6) of Regulation (EU) No 575/2013, significant supervised groups, other than those referred to in Article 4, which are subject to national accounting frameworks based on Directive 86/635/EEC, including any sub-group thereof, shall report supervisory financial information as provided for in Articles 2, 3 and 11 of Implementing Regulation (EU) No 680/2014 on a consolidated basis. CHAPTER II Significant supervised entities Article 6 Format and frequency of reporting on an individual basis for entities which are not part of a significant supervised group 1. Significant supervised entities which are not part of a significant supervised group applying IFRS under Regulation (EC) No 1606/2002 either because they prepare their annual accounts in conformity with the accounting standards referred to therein or because they apply them for supervisory reporting pursuant to Article 24(2) of Regulation (EU) No 575/2013, shall report supervisory financial information to the relevant NCA on an individual basis. This shall also apply to branches established in a participating Member State by a credit institution established in a non-participating Member State. 2. The supervisory financial reporting referred to in paragraph 1 shall include the information specified in Article 9 of Implementing Regulation (EU) No 680/2014 and shall take place with the frequency specified in that Article. 3. Significant supervised entities, other than those referred to in paragraph 1, which are not part of a significant supervised group and are subject to national accounting frameworks based on Directive 86/635/EEC, including branches established in a participating Member State by a credit institution established in a non-participating Member State, shall report supervisory financial information to the relevant NCA. 4. The supervisory financial reporting referred to in paragraph 3 shall include the information specified in Article 11 of Implementing Regulation (EU) No 680/2014 and shall take place with the frequency specified in that Article. 5. The information specified in paragraphs 2 and 4 above shall only include information related to: (a) assets, liabilities, equity, income and expenses that are recognised by the supervised entity under the applicable accounting standards; (b) off-balance sheet exposures and activities in which the supervised entity is involved; (c) transactions other than those specified in points (a) and (b) performed by the supervised entity; (d) valuation rules, including methods for estimation of credit risk losses, which exist under the applicable accounting standards and are effectively applied by the supervised entity. 6. NCAs may collect the information to be submitted to the ECB specified in paragraphs 2 and 4 as a part of a broader national reporting framework which, in compliance with the relevant Union or national law, includes additional supervisory financial information and also serves purposes other than supervisory purposes, such as statistical purposes. Article 7 Format and frequency of reporting on an individual basis for entities which are part of a significant supervised group 1. Significant supervised entities applying IFRS under Regulation (EC) No 1606/2002 either because they prepare their annual accounts in conformity with the accounting standards referred to therein, or because they apply them for supervisory reporting pursuant to Article 24(2) of Regulation (EU) No 575/2013, and which are part of a significant supervised group shall report supervisory financial information to the relevant NCA on an individual basis. Supervisory financial reporting by such entities shall take place with the frequency specified in Article 9 of Implementing Regulation (EU) No 680/2014 and shall include the common minimum information specified in Annex I. 2. NCAs shall submit to the ECB any additional template specified in Annex III of Implementing Regulation (EU) No 680/2014 that the NCA collects. NCAs shall notify the ECB in advance of any such additional template that they intend to transmit. 3. Significant supervised entities, other than those referred to in paragraph 1, which are subject to national accounting frameworks based on Directive 86/635/EEC and part of a significant supervised group shall report supervisory financial information to the relevant NCA. 4. The supervisory financial reporting referred to in paragraph 3 shall take place with the frequency specified in Article 11 of Implementing Regulation (EU) No 680/2014 and shall include the common minimum information specified in Annex I. 5. NCAs shall submit to the ECB any additional template specified in Annex IV of Implementing Regulation (EU) No 680/2014 that the NCA collects. NCAs shall notify the ECB in advance of any such additional template they intend to transmit. 6. The information specified in paragraphs 1, 2, 4, and 5 shall be reported as provided for in Article 6(5) of this Regulation. 7. NCAs may collect the data to be submitted to the ECB specified in paragraphs 1, 2, 4, and 5 as part of a broader national reporting framework which, in compliance with the relevant Union or national law, includes additional supervisory financial information and also serves purposes other than supervisory purposes, such as statistical purposes. Article 8 Reference dates and remittance dates for significant supervised entities 1. The information concerning significant supervised entities specified in Articles 6 and 7 shall have the following reference dates: (a) for quarterly reporting, 31 March, 30 June, 30 September and 31 December; (b) for semi-annual reporting, 30 June and 31 December; (c) for annual reporting, 31 December. 2. Information referring to a period shall be reported cumulatively from the first day of the calendar year to the reference date. 3. As an exception to paragraphs 1 and 2, where significant supervised entities are permitted to elaborate their annual accounts based on an accounting year that deviates from the calendar year, NCAs may adjust the reference dates to the accounting year-end. The adjusted reference dates shall be three, six, nine and 12 months after the beginning of the accounting year. Information referring to a period shall be reported cumulatively from the first day of the accounting year to the reference date. 4. NCAs shall submit to the ECB the information concerning significant supervised entities specified in Articles 6 and 7 by close of business on the following remittance dates: (a) for significant supervised entities which are not part of a significant supervised group, the 40th working day following the reference date to which it relates; (b) for significant supervised entities which are part of a significant supervised group, the 55th working day following the reference date to which it relates. 5. NCAs shall decide when supervised entities have to report supervisory financial information in order for them to meet these deadlines. CHAPTER III Reporting by significant supervised groups in respect of subsidiaries established in a non-participating Member State or a third country Article 9 Format and frequency of reporting by significant supervised groups in respect of subsidiaries established in a non-participating Member State or a third country 1. Parent institutions in a participating Member State and institutions controlled by a parent financial holding company or a parent mixed financial holding company in a participating Member State shall ensure that supervisory financial information in respect of subsidiaries established in a non-participating Member State or a third country is reported on an individual basis to the relevant NCAs as follows: (a) for significant supervised groups applying IFRS under Regulation (EC) No 1606/2002 either because they prepare their annual accounts in conformity with the accounting standards referred to therein or because they apply them for supervisory reporting pursuant to Article 24(2) of Regulation (EU) No 575/2013, at the highest level of consolidation within a participating Member State, supervisory financial reporting shall include the information specified in paragraph 1 of Annex II and shall take place with the frequency specified in Article 9 of Implementing Regulation (EU) No 680/2014; (b) for significant supervised groups, other than those referred to above, which are subject to national accounting frameworks based on Directive 86/635/EEC at the highest level of consolidation within a participating Member State, supervisory financial reporting shall include the information specified in paragraph 2 of Annex II and shall take place with the frequency specified in Article 11 of Implementing Regulation (EU) No 680/2014. 2. As an exception to paragraph 1, parent undertakings referred to in that paragraph shall not report financial information concerning subsidiaries the assets of which have a total value of EUR 3 billion or less. For this purpose, the total value of the assets shall be determined on the basis of the criteria provided in Part IV Title 3 of Regulation (EU) No 468/2014 (ECB/2014/17). 3. When an update of the list of supervised entities, in accordance with Part IV, Title 2, Chapter 3 of Regulation (EU) No 468/2014 (ECB/2014/17), reveals that the total value of the assets of a subsidiary exceeds EUR 3 billion, a subsidiary shall be included in the information to be reported in accordance with paragraph 1 on the first reference date which occurs 18 months after the publication of the updated list of supervised entities. When that update reveals that the total value of the assets of a subsidiary is below or equal to EUR 3 billion, the parent undertaking shall start to report information in accordance with paragraph 2 on the first reference date which occurs after the publication of the updated list of supervised entities. Article 10 Reference dates and remittance dates for reporting by significant supervised groups in respect of subsidiaries established in a non-participating Member State or a third country 1. The information specified in Article 9 shall be collected with the same reference dates as supervisory financial information concerning the related significant supervised group. Information referring to a period shall be reported cumulatively from the first day of the accounting year used for reporting financial information to the reference date. 2. NCAs shall submit to the ECB information concerning subsidiaries established in a non-participating Member State or a third country as specified in Article 9 by close of business of the 55th working day following the reference date to which it relates. 3. NCAs shall decide when supervised entities have to report supervisory financial information in order for them to meet this deadline. TITLE III LESS SIGNIFICANT SUPERVISED GROUPS AND ENTITIES CHAPTER I Less significant supervised groups Article 11 Format and frequency of reporting on a consolidated basis for less significant supervised groups 1. Less significant supervised groups applying IFRS under Regulation (EC) No 1606/2002 for supervisory reporting pursuant to Article 24(2) of Regulation (EU) No 575/2013, including any sub-group thereof, shall report supervisory financial information to the relevant NCA on a consolidated basis. 2. The supervisory financial reporting referred to in paragraph 1 shall take place with the frequency specified in Article 9 of Implementing Regulation (EU) No 680/2014 and shall include the common minimum information specified in paragraph 1 of Annex I. 3. NCAs shall submit to the ECB any additional template specified in Annex III of Implementing Regulation (EU) No 680/2014 that the NCA collects. NCAs shall notify the ECB in advance of any such additional template they intend to transmit. 4. Less significant supervised groups, other than those referred to in paragraph 1, which are subject to national accounting frameworks based on Directive 86/635/EEC shall report supervisory financial information to the relevant NCA. That supervisory financial reporting shall take place with the frequency specified in Article 11 of Implementing Regulation (EU) No 680/2014 and shall include the common minimum information specified in paragraph 2 of Annex I. 5. NCAs shall submit to the ECB any additional template specified in Annex IV of Implementing Regulation (EU) No 680/2014 that the NCA collects. NCAs shall notify the ECB in advance of any such additional template they intend to transmit. 6. As an exception to paragraphs 4 and 5 supervisory financial reporting concerning less significant supervised groups the assets of which have a total value of EUR 3 billion or less shall include the information specified in Annex III, as a common minimum, instead of the information specified in paragraph 4 of this Article. For this purpose, the total value of the assets of supervised groups shall be the value used for determining whether or not a supervised entity is significant on the basis of its size, in accordance with Part IV Title III of Regulation (EU) No 468/2014 (ECB/2014/17). 7. When an update of the list of supervised entities, in accordance with Part IV Title II Chapter 3 of Regulation (EU) No 468/2014 (ECB/2014/17), reveals that the total value of the assets of a less significant supervised group exceeds EUR 3 billion, that group shall start to report information in accordance with paragraphs 4 and 5 on the first reference date which occurs 18 months after the publication of the updated list of supervised entities. When that update reveals that the total value of the assets of a less significant supervised group is below or equal to EUR 3 billion, that group shall start to report information in accordance with paragraph 6 on the first reference date which occurs after the publication of the updated list of supervised entities. 8. The information specified in paragraphs 2, 3, 4, 5, and 6 shall be reported as provided for in Article 6(5) of this Regulation. 9. NCAs may collect the information to be submitted to the ECB specified in paragraphs 2, 3, 4, 5, and 6 as part of a broader reporting framework which, in compliance with the relevant Union or national law, includes additional supervisory financial information and also serves purposes other than supervisory purposes, such as statistical purposes. Article 12 Reference dates and remittance dates for less significant supervised groups 1. The information concerning less significant supervised groups specified in Article 11 shall have the following reference dates: (a) for quarterly reporting, 31 March, 30 June, 30 September and 31 December; (b) for semi-annual reporting, 30 June and 31 December; (c) for annual reporting, 31 December. 2. Information referring to a period shall be reported cumulatively from the first day of the calendar year to the reference date. 3. As an exception to paragraphs 1 and 2, where less significant supervised groups are permitted by NCAs to report their supervisory financial information based on an accounting year that deviates from the calendar year, NCAs may adjust the reference dates to the accounting year-end. The adjusted reference dates shall be three, six, nine and 12 months after the beginning of the accounting year. Information referring to a period shall be reported cumulatively covering the period from the first day of the accounting year to the reference date. 4. NCAs shall submit to the ECB the information specified in Article 11 by close of business on the following remittance dates: (a) for less significant supervised groups, including sub-groups, reporting on a consolidated basis, the 55th working day following the reference date to which it relates; (b) for less significant supervised groups reporting on a sub-consolidated basis pursuant to Article 1(3), the 65th working day following the reference date to which it relates. 5. NCAs shall decide when supervised entities have to report supervisory financial information in order for them to meet these deadlines. CHAPTER II Less significant supervised entities Article 13 Format and frequency of reporting on an individual basis for less significant supervised entities which are not part of a group 1. Less significant supervised entities applying IFRS under Regulation (EC) No 1606/2002 either because they prepare their annual accounts in conformity with the accounting standards referred to therein, or because they apply them for supervisory reporting pursuant to Article 24(2) of Regulation (EU) No 575/2013, and which are not part of a supervised group, including branches established in a participating Member State by a credit institution established in a non-participating Member State, shall report supervisory financial information to the relevant NCA on an individual basis. 2. The supervisory financial reporting referred to in paragraph 1 shall take place with the frequency specified in Article 9 of Implementing Regulation (EU) No 680/2014 and shall include the common minimum information specified in paragraph 1 of Annex I. 3. NCAs shall submit to the ECB any additional template specified in Annex III of Implementing Regulation (EU) No 680/2014 that the NCA collects. NCAs shall notify the ECB in advance of any such additional template they intend to transmit. 4. Less significant supervised entities, other than those referred to in paragraph 1, which are subject to national accounting frameworks based on Directive 86/635/EEC and which are not part of a supervised group, including branches established in a participating Member State by a credit institution established in a non-participating Member State, shall report supervisory financial information to the relevant NCA. 5. The supervisory financial reporting referred to in paragraph 4 shall take place with the frequency specified in Article 11 of Implementing Regulation (EU) No 680/2014 and shall include the common minimum information specified in paragraph 2 of Annex I. 6. NCAs shall submit to the ECB any additional template specified in Annex IV of Implementing Regulation (EU) No 680/2014 that the NCA collects. NCAs shall notify the ECB in advance of any such additional template they intend to transmit. 7. Paragraphs 2, 3, 5 and 6 shall be subject to the following exceptions: (a) supervisory financial reporting concerning less significant supervised credit institutions the assets of which have a total value of less than EUR 3 billion shall include the information specified in Annex III, as a common minimum, instead of the information specified in paragraphs 2, 3, 5 or 6; (b) a branch established in a participating Member State by a credit institution established in a non-participating Member State shall not be included in the reporting of supervisory financial information if the total value of its assets is below EUR 3 billion. 8. For the purposes of paragraph 7, the total value of the assets of the supervised entity shall be the value used for determining whether or not a supervised entity is significant on the basis of its size, in accordance with Part IV Title III of Regulation (EU) No 468/2014 (ECB/2014/17). 9. When an update of the list of supervised entities, in accordance with Part IV Title II Chapter 3 of Regulation (EU) No 468/2014 (ECB/2014/17), reveals that the total value of the assets of a less significant supervised entity exceeds EUR 3 billion, that entity shall start to report information in accordance with paragraphs 2, 3, 5 and 6 on the first reference date which occurs 18 months after the publication of the updated list of supervised entities. When that update reveals that the total value of the assets of a less significant supervised entity is below or equal to EUR 3 billion, that entity shall start to report information in accordance with paragraph 7 on the first reference date which occurs after the publication of the updated list of supervised entities. 10. The information specified in paragraphs 2, 3, 5, 6, and 7 shall be reported as provided for in Article 6(5) of this Regulation. 11. NCAs may collect the information to be submitted to the ECB specified in paragraphs 2, 3, 5, 6, and 7 as a part of a broader national reporting framework which, in compliance with the relevant Union or national law, includes additional supervisory financial information and also serves purposes other than supervisory purposes, such as statistical purposes. Article 14 Format and frequency of reporting on an individual basis for entities which are part of a less significant supervised group 1. Less significant supervised entities applying IFRS under Regulation (EC) No 1606/2002 either because they prepare their annual accounts in conformity with the accounting standards referred to therein, or because they apply them for supervisory reporting pursuant to Article 24(2) of Regulation (EU) No 575/2013, and which are part of a less significant supervised group shall report supervisory financial information to the relevant NCA on an individual basis. 2. The supervisory financial reporting referred to in paragraph 1 shall take place with the frequency specified in Article 9 of Implementing Regulation (EU) No 680/2014 and shall include the common minimum information specified in Annex II. 3. NCAs shall submit to the ECB any additional template specified in Annex III of Implementing Regulation (EU) No 680/2014 that the NCA collects. NCAs shall notify the ECB in advance of any such additional template they intend to transmit. 4. Less significant supervised entities, other than those referred to in paragraph 1, which are subject to national accounting frameworks based on Directive 86/635/EEC and part of a less significant supervised group shall report supervisory financial information to the relevant NCA. 5. The supervisory financial reporting referred to in paragraph 4 shall take place with the frequency specified in Article 11 of Implementing Regulation (EU) No 680/2014 and shall include the common minimum information specified in Annex II. 6. NCAs shall submit to the ECB any additional template specified in Annex IV of Implementing Regulation (EU) No 680/2014 that the NCA collects. NCAs shall notify the ECB in advance of any such additional template they intend to transmit. 7. As an exception to paragraphs 2, 3, 5 and 6 supervisory financial reporting of less significant supervised entities the assets of which have a total value of less than EUR 3 billion shall include the information specified in Annex III. For this purpose, the total value of the assets of the supervised entity shall be the value used for determining whether or not a supervised entity is significant on the basis of its size, in accordance with Part IV Title III of Regulation (EU) No 468/2014 (ECB/2014/17). 8. When an update of the list of supervised entities, in accordance with Part IV Title II Chapter 3 of Regulation (EU) No 468/2014 (ECB/2014/17), reveals that the total value of the assets of a less significant supervised entity exceeds EUR 3 billion, that entity shall start to report information in accordance with paragraphs 2, 3, 5 and 6 on the first reference date which occurs 18 months after the publication of the updated list of supervised entities. When that update reveals that the total value of the assets of a less significant supervised entity is below or equal to EUR 3 billion, that entity shall start to report information in accordance with paragraph 7 on the first reference date which occurs after the publication of the updated list of supervised entities. 9. The information specified in paragraphs 2, 3, 5, 6 and 7 shall be reported as provided for in Article 6(5) of this Regulation. 10. NCAs may collect the information to be submitted to the ECB specified in paragraphs 2, 3, 5, 6, and 7 as a part of a broader national reporting framework which, in compliance with the relevant Union or national law, includes additional supervisory financial information and also serves purposes other than supervisory purposes, such as statistical purposes. Article 15 Reference dates and remittance dates for less significant supervised entities 1. The information concerning less significant supervised entities specified in Articles 13 and 14 shall have the following reference dates: (a) for quarterly reporting, 31 March, 30 June, 30 September and 31 December; (b) for semi-annual reporting, 30 June and 31 December; (c) for annual reporting, 31 December. 2. Information referring to a period shall be reported cumulatively from the first day of the calendar year to the reference date. 3. As an exception to paragraphs 1 and 2, where less significant supervised entities are permitted by NCAs to report their supervisory financial information based on an accounting year that deviates from the calendar year, NCAs may adjust the reference dates to the accounting year-end. The adjusted reference dates shall be three, six, nine and 12 months after the beginning of the accounting year. Data referring to a period shall be reported cumulatively from the first day of the accounting year to the reference date. 4. NCAs shall submit to the ECB the supervisory financial information concerning less significant supervised entities specified in Articles 13 and 14 by close of business on the following remittance dates: (a) for less significant supervised entities which are not part of a supervised group, the 55th working day following the reference date to which it relates; (b) for less significant supervised entities which are part of a less significant supervised group, the 65th working day following the reference date to which it relates. 5. NCAs shall decide when supervised entities have to report supervisory financial information in order for them to meet these deadlines. TITLE IV DATA QUALITY AND IT LANGUAGE Article 16 Data quality checks NCAs shall monitor and ensure the quality and reliability of the information submitted to the ECB. For these purposes, NCAs shall follow the specifications in Articles 4 and 5 of Decision ECB/2014/29. Article 17 IT language for the transmission of information from national competent authorities to the ECB NCAs shall transmit the information specified in this Regulation in accordance with the eXtensible Business Reporting Language taxonomy in order to provide a uniform technical format for the exchange of data specified by Implementing Regulation (EU) No 680/2014. For these purposes, NCAs shall follow the specifications set out in Article 6 of Decision ECB/2014/29. TITLE V TRANSITIONAL AND FINAL PROVISIONS Article 18 First reporting reference dates 1. 31 December 2015 shall be the first reference date for reporting in accordance with this Regulation of supervisory financial information concerning: (a) significant supervised groups; (b) significant supervised entities which are not part of a supervised group. 2. 30 June 2016 shall be the first reference date for reporting in accordance with this Regulation of supervisory financial information concerning: (a) significant supervised entities which are part of a supervised group; (b) subsidiaries of significant supervised groups established in a non-participating Member State or a third country. 3. 30 June 2017 shall be the first reference date for reporting in accordance with this Regulation of supervisory financial information concerning: (a) less significant supervised groups; (b) less significant supervised entities. Article 19 Transitional provisions Decisions taken by NCAs regarding the reporting by significant supervised groups and entities of supervisory financial information covered by the subject matter of this Regulation shall remain unaffected for all reference dates prior to the first reporting reference dates specified in Article 18. Article 20 Final provision This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. The Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Frankfurt am Main, 17 March 2015. For the Governing Council of the ECB The President of the ECB Mario DRAGHI (1) OJ L 287, 29.10.2013, p. 63. (2) OJ L 141, 14.5.2014, p. 1. (3) Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26 June 2013 on prudential requirements for credit institutions and investment firms and amending Regulation (EU) No 648/2012 (OJ L 176, 27.6.2013, p. 1). (4) Commission Implementing Regulation (EU) No 680/2014 of 16 April 2014 laying down implementing technical standards with regard to supervisory reporting of institutions according to Regulation (EU) No 575/2013 of the European Parliament and of the Council (OJ L 191, 28.6.2014, p. 1). (5) Decision ECB/2014/29 of the European Central Bank of 2 July 2014 on the provision to the European Central Bank of supervisory data reported to the national competent authorities by the supervised entities pursuant to Commission Implementing Regulation (EU) No 680/2014 (OJ L 214, 19.7.2014, p. 34). (6) Regulation (EC) No 1606/2002 of the European Parliament and of the Council of 19 July 2002 on the application of international accounting standards (OJ L 243, 11.9.2002, p. 1). (7) Council Directive 86/635/EEC of 8 December 1986 on the annual accounts and consolidated accounts of banks and other financial institutions (OJ L 372, 31.12.1986, p. 1). (8) Directive 2013/36/EU of the European Parliament and of the Council of 26 June 2013 on access to the activity of credit institutions and the prudential supervision of credit institutions and investment firms, amending Directive 2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC (OJ L 176, 27.6.2013, p. 338). ANNEX I Simplified supervisory financial reporting 1. For supervised groups and supervised entities applying IFRS under Regulation (EC) No 1606/2002, as well as for supervised entities applying national accounting frameworks based on Directive 86/635/EEC that are compatible with IFRS, Simplified supervisory financial reporting includes the templates from Annex III to Implementing Regulation (EU) No 680/2014 listed in Table 1. 2. For supervised groups and supervised entities applying national accounting frameworks based on Directive 86/635/EEC other than those included in paragraph 1, Simplified supervisory financial reporting includes the templates from Annex IV to Implementing Regulation (EU) No 680/2014 listed in Table 2. 3. The information in paragraphs 1 and 2 is reported in accordance with the instructions in Annex V to Implementing Regulation (EU) No 680/2014. 4. Templates 17.1, 17.2 and 17.3 in Tables 1 and 2 are provided only for supervised groups, whereas template 40.1 in Table 1 and 2 is provided for supervised groups and supervised entities that are not part of a group. 5. For the purpose of calculating the threshold mentioned in Part 2 of Tables 1 and 2 in this Annex, Article 5(a)(4) of Implementing Regulation (EU) 680/2014 applies. Table 1 Template number Name of the template or of the group of templates PART 1 [QUARTERLY FREQUENCY] Balance sheet statement [Statement of financial position] 1.1 Balance sheet statement: assets 1.2 Balance sheet statement: liabilities 1.3 Balance sheet statement: equity 2 Statement of profit or loss Breakdown of financial assets by instrument and by counterparty sector 4.1 Breakdown of financial assets by instrument and by counterparty sector: financial assets held for trading 4.2 Breakdown of financial assets by instrument and by counterparty sector: financial assets designated at fair value through profit or loss 4.3 Breakdown of financial assets by instrument and by counterparty sector: available-for-sale financial assets 4.4 Breakdown of financial assets by instrument and by counterparty sector: loans and receivables and held-to-maturity investments 4.5 Subordinated financial assets 5 Breakdown of loans and advances by product 6 Breakdown of loans and advances to non-financial corporations by NACE codes Breakdown of financial liabilities 8.1 Breakdown of financial liabilities by product and by counterparty sector 8.2 Subordinated financial liabilities Loan commitments, financial guarantees and other commitments 9.1 Off-balance sheet exposures: loan commitments, financial guarantees and other commitments given 9.2 Loan commitments, financial guarantees and other commitments received 10 Derivatives  trading Derivatives  hedge accounting 11.1 Derivatives  hedge accounting: breakdown by type of risk and type of hedge 12 Movements in allowances for credit losses and impairment of equity instruments Collateral and guarantees received 13.1 Breakdown of loans and advances by collateral and guarantees 13.2 Collateral obtained by taking possession during the period [held at the reporting date] 13.3 Collateral obtained by taking possession [tangible assets] accumulated 14 Fair value hierarchy: financial instruments at fair value Breakdown of selected statement of profit or loss items 16.1 Interest income and expenses by instrument and counterparty sector 16.3 Gains or losses on financial assets and liabilities held for trading by instrument Reconciliation between accounting and CRR scope of consolidation: balance Sheet 17.1 Reconciliation between accounting and CRR scope of consolidation: assets 17.2 Reconciliation between accounting and CRR scope of consolidation: off-balance sheet exposures  loan commitments, financial guarantees and other commitments given 17.3 Reconciliation between accounting and CRR scope of consolidation: liabilities 18 Performing and non-performing exposures 19 Forborne exposures PART 2 [QUARTERLY WITH THRESHOLD: QUARTERLY FREQUENCY OR NOT REPORTING] Geographical breakdown 20.4 Geographical breakdown of assets by residence of the counterparty 20.5 Geographical breakdown of off-balance sheet exposures by residence of the counterparty 20.6 Geographical breakdown of liabilities by residence of the counterparty PART 4 [ANNUAL] Group structure 40.1 Group structure: entity-by-entity Table 2 Template number Name of the template or of the group of templates PART 1 [QUARTERLY FREQUENCY] Balance sheet statement [Statement of financial position] 1.1 Balance sheet statement: assets 1.2 Balance sheet statement: liabilities 1.3 Balance sheet statement: equity 2 Statement of profit or loss Breakdown of financial assets by instrument and by counterparty sector 4.1 Breakdown of financial assets by instrument and by counterparty sector: financial assets held for trading 4.2 Breakdown of financial assets by instrument and by counterparty sector: financial assets designated at fair value through profit or loss 4.3 Breakdown of financial assets by instrument and by counterparty sector: available-for-sale financial assets 4.4 Breakdown of financial assets by instrument and by counterparty sector: loans and receivables and held-to-maturity investments 4.5 Subordinated financial assets 4.6 Breakdown of financial assets by instrument and by counterparty sector: trading financial assets 4.7 Breakdown of financial assets by instrument and by counterparty sector: non-trading non-derivative financial assets measured at fair value through profit or loss 4.8 Breakdown of financial assets by instrument and by counterparty sector: non-trading non-derivative financial assets measured at fair value to equity 4.9 Breakdown of financial assets by instrument and by counterparty sector: non-trading debt instruments measured at a cost-based method 4.10 Breakdown of financial assets by instrument and by counterparty sector: other non-trading non-derivative financial assets 5 Breakdown of loans and advances by product 6 Breakdown of loans and advances to non-financial corporations by NACE codes Breakdown of financial liabilities 8.1 Breakdown of financial liabilities by product and by counterparty sector 8.2 Subordinated financial liabilities Loan commitments, financial guarantees and other commitments 9.1 Off-balance sheet exposures: loan commitments, financial guarantees and other commitments given 9.2 Loan commitments, financial guarantees and other commitments received 10 Derivatives  trading Derivatives  hedge accounting 11.2 Derivatives  hedge accounting under national GAAP: breakdown by type of risk 12 Movements in allowances for credit losses and impairment of equity instruments Collateral and guarantees received 13.1 Breakdown of loans and advances by collateral and guarantees 13.2 Collateral obtained by taking possession during the period [held at the reporting date] 13.3 Collateral obtained by taking possession [tangible assets] accumulated 14 Fair value hierarchy: financial instruments at fair value Breakdown of selected statement of profit or loss items 16.1 Interest income and expenses by instrument and counterparty sector 16.4 Gains or losses on financial assets and liabilities held for trading by risk Reconciliation between accounting and CRR scope of consolidation: balance Sheet 17.1 Reconciliation between accounting and CRR scope of consolidation: assets 17.2 Reconciliation between accounting and CRR scope of consolidation: off-balance sheet exposures  loan commitments, financial guarantees and other commitments given 17.3 Reconciliation between accounting and CRR scope of consolidation: liabilities 18 Performing and non-performing exposures 19 Forborne exposures PART 2 [QUARTERLY WITH THRESHOLD: QUARTERLY FREQUENCY OR NOT REPORTING] Geographical breakdown 20.4 Geographical breakdown of assets by residence of the counterparty 20.5 Geographical breakdown of off-balance sheet exposures by residence of the counterparty 20.6 Geographical breakdown of liabilities by residence of the counterparty PART 4 [ANNUAL] Group structure 40.1 Group structure: entity-by-entity ANNEX II Over-simplified supervisory financial reporting 1. For supervised entities applying IFRS under Regulation (EC) No 1606/2002, as well as for supervised entities applying national accounting frameworks based on Directive 86/635/EEC that are compatible with IFRS, Over-simplified supervisory financial reporting includes the templates from Annex III to Implementing Regulation (EU) No 680/2014 listed in Table 3. Table 3 Template number Name of the template or of the group of templates PART 1 [QUARTERLY FREQUENCY] Balance sheet statement [Statement of financial position] 1.1 Balance sheet statement: assets 1.2 Balance sheet statement: liabilities 1.3 Balance sheet Statement: equity 2 Statement of profit or loss Breakdown of financial assets by instrument and by counterparty sector 4.1 Breakdown of financial assets by instrument and by counterparty sector: financial assets held for trading 4.2 Breakdown of financial assets by instrument and by counterparty sector: financial assets designated at fair value through profit or loss 4.3 Breakdown of financial assets by instrument and by counterparty sector: available-for-sale financial assets 4.4 Breakdown of financial assets by instrument and by counterparty sector: loans and receivables and held-to-maturity investments 4.5 Subordinated financial assets 5 Breakdown of loans and advances by product Breakdown of financial liabilities 8.1 Breakdown of financial liabilities by product and by counterparty sector 8.2 Subordinated financial liabilities Loan commitments, financial guarantees and other commitments 9.1 Off-balance sheet exposures: loan commitments, financial guarantees and other commitments given 10 Derivatives  trading Derivatives  hedge accounting 11.1 Derivatives  hedge accounting: breakdown by type of risk and type of hedge 12 Movements in allowances for credit losses and impairment of equity instruments 14 Fair value hierarchy: financial instruments at fair value 18 Performing and non-performing exposures 19 Forborne exposures 2. For supervised entities applying national accounting frameworks based on Directive 86/635/EEC other than those included in paragraph 1, Over-simplified supervisory financial reporting includes the templates from Annex IV to Implementing Regulation (EU) No 680/2014 listed in Table 4. Table 4 Template number Name of the template or of the group of templates PART 1 [QUARTERLY FREQUENCY] Balance sheet statement [Statement of financial position] 1.1 Balance sheet statement: assets 1.2 Balance sheet statement: liabilities 1.3 Balance sheet statement: equity 2 Statement of profit or loss Breakdown of financial assets by instrument and by counterparty sector 4.1 Breakdown of financial assets by instrument and by counterparty sector: financial assets held for trading 4.2 Breakdown of financial assets by instrument and by counterparty sector: financial assets designated at fair value through profit or loss 4.3 Breakdown of financial assets by instrument and by counterparty sector: available-for-sale financial assets 4.4 Breakdown of financial assets by instrument and by counterparty sector: loans and receivables and held-to-maturity investments 4.5 Subordinated financial assets 4.6 Breakdown of financial assets by instrument and by counterparty sector: trading financial assets 4.7 Breakdown of financial assets by instrument and by counterparty sector: non-trading non-derivative financial assets measured at fair value through profit or loss 4.8 Breakdown of financial assets by instrument and by counterparty sector: non-trading non-derivative financial assets measured at fair value to equity 4.9 Breakdown of financial assets by instrument and by counterparty sector: non-trading debt instruments measured at a cost-based method 4.10 Breakdown of financial assets by instrument and by counterparty sector: other non-trading non-derivative financial assets 5 Breakdown of loans and advances by product Breakdown of financial liabilities 8.1 Breakdown of financial liabilities by product and by counterparty sector 8.2 Subordinated financial liabilities Loan commitments, financial guarantees and other commitments 9.1 Off-balance sheet exposures: loan commitments, financial guarantees and other commitments given 10 Derivatives  trading Derivatives  hedge accounting 11.2 Derivatives  hedge accounting under national GAAP: Breakdown by type of risk 12 Movements in allowances for credit losses and impairment of equity instruments 18 Performing and non-performing exposures 19 Forborne exposures 3. The information in paragraphs 1 and 2 is reported in accordance with the instructions provided in Annex V to Implementing Regulation (EU) No 680/2014. ANNEX III Supervisory financial reporting data points 1. For supervised entities applying IFRS under Regulation (EC) No 1606/2002, as well as for supervised entities applying national accounting frameworks based on Directive 86/635/EEC that are compatible with IFRS, Supervisory financial reporting data points includes the data points from Annex III to Implementing Regulation (EU) No 680/2014 identified in Annex IV. 2. For supervised entities applying national accounting frameworks based on Directive 86/635/EEC other than those included in paragraph 1, Supervisory financial reporting data points includes the data points from Annex IV to Implementing Regulation (EU) No 680/2014 identified in Annex V. 3. The information in paragraphs 1 and 2 is reported in accordance with the instructions provided in Annex V to Implementing Regulation (EU) No 680/2014. ANNEX IV FINREP Data points under IFRS or National GAAP compatible with IFRS Template number Name of the template or of the group of templates PART 1 [QUARTERLY FREQUENCY] Balance Sheet Statement [Statement of Financial Position] 1.1 Balance Sheet Statement: assets 1.2 Balance Sheet Statement: liabilities 1.3 Balance Sheet Statement: equity 2 Statement of profit or loss 5 Breakdown of loans and advances by product Breakdown of financial liabilities 8.1 Breakdown of financial liabilities by product and by counterparty sector 8.2 Subordinated financial liabilities 10 Derivatives  Trading Derivatives  Hedge accounting 11.1 Derivatives  Hedge accounting: Breakdown by type of risk and type of hedge 18 Performing and non-performing exposures 19 Forborne exposures COLOUR CODE IN TEMPLATES: Data point to be submitted 1. Balance Sheet Statement [Statement of Financial Position] 1.1 Assets References Carrying amount 010 010 Cash, cash balances at central banks and other demand deposits IAS 1.54 (i) 020 Cash on hand Part 2.1 of Annex V to Implementing Regulation (EU) No 680/2014 (hereinafter Annex V) 030 Cash balances at central banks Annex V.Part 2.2 040 Other demand deposits Annex V.Part 2.3 050 Financial assets held for trading IFRS 7.8(a)(ii); IAS 39.9 Application Guidance (hereinafter AG) 14 060 Derivatives IAS 39.9 070 Equity instruments IAS 32.11 080 Debt securities Annex V.Part 1.24, 26 090 Loans and advances Annex V.Part 1.24, 27 100 Financial assets designated at fair value through profit or loss IFRS 7.8(a)(i); IAS 39.9 110 Equity instruments IAS 32.11 120 Debt securities Annex V.Part 1.24, 26 130 Loans and advances Annex V.Part 1.24, 27 140 Available-for-sale financial assets IFRS 7.8(d); IAS 39.9 150 Equity instruments IAS 32.11 160 Debt securities Annex V.Part 1.24, 26 170 Loans and advances Annex V.Part 1.24, 27 180 Loans and receivables IFRS 7.8(c); IAS 39.9, AG16, AG26; Annex V.Part 1.16 190 Debt securities Annex V.Part 1.24, 26 200 Loans and advances Annex V.Part 1.24, 27 210 Held-to-maturity investments IFRS 7.8(b); IAS 39.9, AG16, AG26 220 Debt securities Annex V.Part 1.24, 26 230 Loans and advances Annex V.Part 1.24, 27 240 Derivatives  Hedge accounting IFRS 7.22(b); IAS 39.9 250 Fair value changes of the hedged items in portfolio hedge of interest rate risk IAS 39.89A(a) 260 Investments in subsidaries, joint ventures and associates IAS 1.54(e); Annex V.Part 2.4 270 Tangible assets 280 Property, Plant and Equipment IAS 16.6; IAS 1.54(a) 290 Investment property IAS 40.5; IAS 1.54(b) 300 Intangible assets IAS 1.54(c); Article 4(1)(115) of Regulation (EU) No 575/2013 (hereinafter the CRR) 310 Goodwill IFRS 3.B67(d); Article 4(1)(113) of the CRR 320 Other intangible assets IAS 38.8, 118 330 Tax assets IAS 1.54(n-o) 340 Current tax assets IAS 1.54(n); IAS 12.5 350 Deferred tax assets IAS 1.54(o); IAS 12.5; CRR Article 4(1) (106) 360 Other assets Annex V.Part 2.5 370 Non-current assets and disposal groups classified as held for sale IAS 1.54(j); IFRS 5.38, Annex V.Part 2.6 380 TOTAL ASSETS IAS 1.9(a), IAS Implementation Guidance (hereinafter IG) 6 1.2 Liabilities References Carrying amount 010 010 Financial liabilities held for trading IFRS 7.8 (e) (ii); IAS 39.9, AG 14-15 020 Derivatives IAS 39.9, AG 15(a) 030 Short positions IAS 39.AG 15(b) 040 Deposits Part 2.9 of Annex II to Regulation (EC) No 25/2009; Annex V. Part 1.30 050 Debt securities issued Annex V.Part 1.31 060 Other financial liabilities Annex V.Part 1.32-34 070 Financial liabilities designated at fair value through profit or loss IFRS 7.8 (e)(i); IAS 39.9 080 Deposits Part 2.9 of Annex II to Regulation (EC) No 25/2009; Annex V. Part 1.30 090 Debt securities issued Annex V.Part 1.31 100 Other financial liabilities Annex V.Part 1.32-34 110 Financial liabilities measured at amortised cost IFRS 7.8(f); IAS 39.47 120 Deposits Part 2.9 of Annex II to Regulation (EC) No 25/2009; Annex V. Part 1.30 130 Debt securities issued Annex V.Part 1.31 140 Other financial liabilities Annex V.Part 1.32-34 150 Derivatives  Hedge accounting IFRS 7.22(b); IAS 39.9; Annex V.Part 1.23 160 Fair value changes of the hedged items in portfolio hedge of interest rate risk IAS 39.89A(b) 170 Provisions IAS 37.10; IAS 1.54(l) 180 Pensions and other post employment defined benefit obligations IAS 19.63; IAS 1.78(d); Annex V.Part 2.7 190 Other long term employee benefits IAS 19.153; IAS 1.78(d); Annex V.Part 2.8 200 Restructuring IAS 37.71, 84(a) 210 Pending legal issues and tax litigation IAS 37.Appendix C. Examples 6 and 10 220 Commitments and guarantees given IAS 37.Appendix C.9 230 Other provisions 240 Tax liabilities IAS 1.54(n-o) 250 Current tax liabilities IAS 1.54(n); IAS 12.5 260 Deferred tax liabilities IAS 1.54(o); IAS 12.5; Article 4(1)(108) of the CRR 270 Share capital repayable on demand IAS 32 Illustrative Examples (hereinafter IE) 33; International Financial Reporting Interpretation Committee (hereinafter IFRIC) Interpretation 2; Annex V.Part 2.9 280 Other liabilities Annex V.Part 2.10 290 Liabilities included in disposal groups classified as held for sale IAS 1.54 (p); IFRS 5.38, Annex V.Part 2.11 300 TOTAL LIABILITIES IAS 1.9(b);IG 6 1.3 Equity References Carrying amount 010 010 Capital IAS 1.54(r), Article 22 of Directive 86/635/EEC (hereinafter the BAD) 020 Paid up capital IAS 1.78(e) 030 Unpaid capital which has been called up IAS 1.78(e); Annex V.Part 2.14 040 Share premium IAS 1.78(e); Article 4(1)(124) of the CRR 050 Equity instruments issued other than capital Annex V.Part 2.15-16 060 Equity component of compound financial instruments IAS 32.28-29; Annex V.Part 2.15 070 Other equity instruments issued Annex V.Part 2.16 080 Other equity IFRS 2.10; Annex V.Part 2.17 090 Accumulated other comprehensive income Article 4(1)(100) of the CRR 095 Items that will not be reclassified to profit or loss IAS 1.82A(a) 100 Tangible assets IAS 16.39-41 110 Intangible assets IAS 38.85-87 120 Actuarial gains or (-) losses on defined benefit pension plans IAS 1.7 122 Non-current assets and disposal groups classified as held for sale IFRS 5.38, IG Example 12 124 Share of other recognised income and expense of investments in subsidaries, joint ventures and associates IAS 1.82(h); IAS 28.11 128 Items that may be reclassified to profit or loss IAS 1.82A(a) 130 Hedge of net investments in foreign operations [effective portion] IAS 39.102(a) 140 Foreign currency translation IAS 21.52(b); IAS 21.32, 38-49 150 Hedging derivatives. Cash flow hedges [effective portion] IFRS 7.23(c); IAS 39.95-101 160 Available-for-sale financial assets IFRS 7.20(a)(ii); IAS 39.55(b) 170 Non-current assets and disposal groups classified as held for sale IFRS 5.38, IG Example 12 180 Share of other recognised income and expense of investments in subsidaries, joint ventures and associates IAS 1.82(h); IAS 28.11 190 Retained earnings Article 4(1)(123) of the CRR 200 Revaluation reserves IFRS 1.30, D5-D8; Annex V.Part 2.18 210 Other reserves IAS 1.54; IAS 1.78(e) 220 Reserves or accumulated losses of investments in subsidaries, joint ventures and associates IAS 28.11; Annex V.Part 2.19 230 Other Annex V.Part 2.19 240 (-) Treasury shares IAS 1.79(a)(vi); IAS 32.33-34, AG 14, AG 36; Annex V.Part 2.20 250 Profit or loss attributable to owners of the parent IAS 27.28; IAS 1.83(a)(ii) 260 (-) Interim dividends IAS 32.35 270 Minority interests [Non-controlling interests] IAS 27.4; IAS 1.54(q); IAS 27.27 280 Accumulated Other Comprehensive Income IAS 27.27-28; Article 4(1)(100) of the CRR 290 Other items IAS 27.27-28 300 TOTAL EQUITY IAS 1.9(c), IG 6 310 TOTAL EQUITY AND TOTAL LIABILITIES IAS 1.IG6 2. Statement of profit or loss References Current period 010 010 Interest income IAS 1.97; IAS 18.35(b)(iii); Annex V.Part 2.21 020 Financial assets held for trading IFRS 7.20(a)(i), B5(e); Annex V.Part 2.24 030 Financial assets designated at fair value through profit or loss IFRS 7.20(a)(i), B5(e) 040 Available-for-sale financial assets IFRS 7.20(b); IAS 39.55(b); IAS 39.9 050 Loans and receivables IFRS 7.20(b); IAS 39.9, 39.46(a) 060 Held-to-maturity investments IFRS 7.20(b); IAS 39.9, 39.46(b) 070 Derivatives  Hedge accounting, interest rate risk IAS 39.9; Annex V.Part 2.23 080 Other assets Annex V.Part 2.25 090 (Interest expenses) IAS 1.97; Annex V.Part 2.21 100 (Financial liabilities held for trading) IFRS 7.20(a)(i), B5(e); Annex V.Part 2.24 110 (Financial liabilities designated at fair value through profit or loss) IFRS 7.20(a)(i), B5(e) 120 (Financial liabilities measured at amortised cost) IFRS 7.20(b); IAS 39.47 130 (Derivatives  Hedge accounting, interest rate risk) IAS 39.9; Annex V.Part 2.23 140 (Other liabilities) Annex V.Part 2.26 150 (Expenses on share capital repayable on demand) IFRIC 2.11 160 Dividend income IAS 18.35(b)(v); Annex V.Part 2.28 170 Financial assets held for trading IFRS 7.20(a)(i), B5(e) 180 Financial assets designated at fair value through profit or loss IFRS 7.20(a)(i), B5(e); IAS 39.9 190 Available-for-sale financial assets IFRS 7.20(a)(ii); IAS 39.9, 39.55(b) 200 Fee and commission income IFRS 7.20(c) 210 (Fee and commission expenses) IFRS 7.20(c) 220 Gains or (-) losses on derecognition of financial assets and liabilities not measured at fair value through profit or loss, net IFRS 7.20(a) (ii-v); Annex V.Part 2.97 230 Available-for-sale financial assets IFRS 7.20(a)(ii); IAS 39.9, 39.55(b) 240 Loans and receivables IFRS 7.20(a)(iv); IAS 39.9, 39.56 250 Held-to-maturity investments IFRS 7.20(a)(iii); IAS 39.9, 39.56 260 Financial liabilities measured at amortised cost IFRS 7.20(a)(v); IAS 39.56 270 Other 280 Gains or (-) losses on financial assets and liabilities held for trading, net IFRS 7.20(a)(i); IAS 39.55(a) 290 Gains or (-) losses on financial assets and liabilities designated at fair value through profit or loss, net IFRS 7.20(a)(i); IAS 39.55(a) 300 Gains or (-) losses from hedge accounting, net IFRS 7.24; Annex V.Part 2.30 310 Exchange differences [gain or (-) loss], net IAS 21.28, 52 (a) 330 Gains or (-) losses on derecognition of non financial assets, net IAS 1.34 340 Other operating income Annex V.Part 2.141-143 350 (Other operating expenses) Annex V.Part 2.141-143 355 TOTAL OPERATING INCOME, NET 360 (Administrative expenses) 370 (Staff expenses) IAS 19.7; IAS 1.102, IG 6 380 (Other administrative expenses) 390 (Depreciation) IAS 1.102, 104 400 (Property, Plant and Equipment) IAS 1.104; IAS 16.73(e)(vii) 410 (Investment Properties) IAS 1.104; IAS 40.79(d)(iv) 420 (Other intangible assets) IAS 1.104; IAS 38.118(e)(vi) 430 (Provisions or (-) reversal of provisions) IAS 37.59, 84; IAS 1.98(b)(f)(g) 440 (Commitments and guarantees given) 450 (Other provisions) 460 (Impairment or (-) reversal of impairment on financial assets not measured at fair value through profit or loss) IFRS 7.20(e) 470 (Financial assets measured at cost) IFRS 7.20(e); IAS 39.66 480 (Available- for-sale financial assets) IFRS 7.20(e); IAS 39.67 490 (Loans and receivables IFRS 7.20(e); IAS 39.63 500 (Held to maturity investments) IFRS 7.20(e); IAS 39.63 510 (Impairment or (-) reversal of impairment of investments in subsidaries, joint ventures and associates) IAS 28.40-43 520 (Impairment or (-) reversal of impairment on non-financial assets) IAS 36.126(a)(b) 530 (Property, plant and equipment) IAS 16.73(e)(v-vi) 540 (Investment properties) IAS 40.79(d)(v) 550 (Goodwill) IFRS 3.Appendix B67(d)(v); IAS 36.124 560 (Other intangible assets) IAS 38.118 (e)(iv)(v) 570 (Other) IAS 36.126 (a)(b) 580 Negative goodwill recognised in profit or loss IFRS 3.Appendix B64(n)(i) 590 Share of the profit or (-) loss of investments in subsidaries, joint ventures and associates IAS 1.82(c) 600 Profit or (-) loss from non-current assets and disposal groups classified as held for sale not qualifying as discontinued operations IFRS 5.37; Annex V.Part 2.27 610 PROFIT OR (-) LOSS BEFORE TAX FROM CONTINUING OPERATIONS IAS 1.102, IG 6; IFRS 5.33 A 620 (Tax expense or (-) income related to profit or loss from continuing operations) IAS 1.82(d); IAS 12.77 630 PROFIT OR (-) LOSS AFTER TAX FROM CONTINUING OPERATIONS IAS 1, IG 6 640 Profit or (-) loss after tax from discontinued operations IAS 1.82(e); IFRS 5.33(a), 5.33 A 650 Profit or (-) loss before tax from discontinued operations IFRS 5.33(b)(i) 660 (Tax expense or (-) income related to discontinued operations) IFRS 5.33 (b)(ii),(iv) 670 PROFIT OR (-) LOSS FOR THE YEAR IAS 1.82(f) 680 Attributable to minority interest [non-controlling interests] IAS 1.83(a)(i) 690 Attributable to owners of the parent IAS 1.83(a)(ii) 5. Breakdown of loans and advances by product References Central banks General government Credit institutions Other financial corporations Non-financial corporations Households Annex V.Part 1.35(a) Annex V.Part 1.35(b) Annex V.Part 1.35(c) Annex V.Part 1.35(d) Annex V.Part 1.35(e) Annex V.Part 1.35(f) 010 020 030 040 050 060 By product 010 On demand [call] and short notice [current account] Annex V.Part 2.41(a) 020 Credit card debt Annex V.Part 2.41(b) 030 Trade receivables Annex V.Part 2.41(c) 040 Finance leases Annex V.Part 2.41(d) 050 Reverse repurchase loans Annex V.Part 2.41(e) 060 Other term loans Annex V.Part 2.41(f) 070 Advances that are not loans Annex V.Part 2.41(g) 080 LOANS AND ADVANCES Annex V.Part 1.24, 27 By collateral 090 of which: mortgage loans [Loans collateralised by immovable property] Annex V.Part 2.41(h) 100 of which: other collateralised loans Annex V.Part 2.41(i) By purpose 110 of which: credit for consumption Annex V.Part 2.41(j) 120 of which: lending for house purchase Annex V.Part 2.41(k) By subordination 130 of which: project finance loans Annex V.Part 2.41(l) 8. Breakdown of financial liabilities 8.1 Breakdown of financial liabilities by product and by counterparty sector References Carrying amount Amount of cumulative change in fair values attributable to changes in credit risk Amount contractually required to pay at maturity Held for trading Designated at fair value through profit or loss Amortised cost Hedge accounting IFRS 7.8(e)(ii); IAS 39.9, AG 14-15 IFRS 7.8(e)(i); IAS 39.9 IFRS 7.8(f); IAS 39.47 IFRS 7.22(b); IAS 39.9 IFRS 7.10(a); CRR Articles 30(b), 424(1)(d)(i) IFRS 7.10(b) 010 020 030 037 040 050 010 Derivatives IAS 39.9, AG 15(a) 020 Short positions IAS 39 AG 15(b) 030 Equity instruments IAS 32.11 040 Debt securities Annex V.Part 1.24, 26 050 Deposits Part 2.9 of Annex II to Regulation (EC) No 25/2009; Annex V. Part 1.30 060 Central banks Annex V.Part 1.35(a) 070 Current accounts/overnight deposits Part 2.9.1 of Annex II to Regulation (EC) No 25/2009 080 Deposits with agreed maturity Part 2.9.2 of Annex II to Regulation (EC) No 25/2009 090 Deposits redeemable at notice Part 2.9.3 of Annex II to Regulation (EC) No 25/2009; Annex V.Part 2.51 100 Repurchase agreements Part 2.9.4 of Annex II to Regulation (EC) No 25/2009 110 General government Annex V.Part 1.35(b) 120 Current accounts/overnight deposits Part 2.9.1 of Annex II to Regulation (EC) No 25/2009 130 Deposits with agreed maturity Part 2.9.2 of Annex II to Regulation (EC) No 25/2009 140 Deposits redeemable at notice Part 2.9.3 of Annex II to Regulation (EC) No 25/2009; Annex V.Part 2.51 150 Repurchase agreements Part 2.9.4 of Annex II to Regulation (EC) No 25/2009 160 Credit institutions Annex V.Part 1.35(c) 170 Current accounts/overnight deposits Part 2.9.1 of Annex II to Regulation (EC) No 25/2009 180 Deposits with agreed maturity Part 2.9.2 of Annex II to Regulation (EC) No 25/2009 190 Deposits redeemable at notice Part 2.9.3 of Annex II to Regulation (EC) No 25/2009; Annex V.Part 2.51 200 Repurchase agreements Part 2.9.4 of Annex II to Regulation (EC) No 25/2009 210 Other financial corporations Annex V.Part 1.35(d) 220 Current accounts/overnight deposits Part 2.9.1 of Annex II to Regulation (EC) No 25/2009 230 Deposits with agreed maturity Part 2.9.2 of Annex II to Regulation (EC) No 25/2009 240 Deposits redeemable at notice Part 2.9.3 of Annex II to Regulation (EC) No 25/2009; Annex V.Part 2.51 250 Repurchase agreements Part 2.9.4 of Annex II to Regulation (EC) No 25/2009 260 Non-financial corporations Annex V.Part 1.35(e) 270 Current accounts/overnight deposits Part 2.9.1 of Annex II to Regulation (EC) No 25/2009 280 Deposits with agreed maturity Part 2.9.2 of Annex II to Regulation (EC) No 25/2009 290 Deposits redeemable at notice Part 2.9.3 of Annex II to Regulation (EC) No 25/2009; Annex V.Part 2.51 300 Repurchase agreements Part 2.9.4 of Annex II to Regulation (EC) No 25/2009 310 Households Annex V.Part 1.35(f) 320 Current accounts/overnight deposits Part 2.9.1 of Annex II to Regulation (EC) No 25/2009 330 Deposits with agreed maturity Part 2.9.2 of Annex II to Regulation (EC) No 25/2009 340 Deposits redeemable at notice Part 2.9.3 of Annex II to Regulation (EC) No 25/2009; Annex V.Part 2.51 350 Repurchase agreements Part 2.9.4 of Annex II to Regulation (EC) No 25/2009 360 Debt securities issued Annex V.Part 1.31; Annex V.Part 2.52 370 Certificates of deposits Annex V.Part 2.52(a) 380 Asset-backed securities Article 4(1)(61) of the CRR 390 Covered bonds Article 129(1) of the CRR 400 Hybrid contracts IAS 39.10-11, AG27, AG29; IFRIC 9; Annex V.Part 2.52(d) 410 Other debt securities issued Annex V.Part 2.52(e) 420 Convertible compound financial instruments IAS 32.AG 31 430 Non-convertible 440 Other financial liabilities Annex V.Part 1.32-34 450 FINANCIAL LIABILITIES 8.2. Subordinated financial liabilities Carrying amount References Designated at fair value through profit or loss At amortised cost IFRS 7.8(e)(i); IAS 39.9 IFRS 7.8(f); IAS 39.47 010 020 010 Deposits Part 2.9 of Annex II to Regulation (EC) No 25/2009; Annex V.Part 1.30 020 Debt securities issued Annex V.Part 1.31 030 SUBORDINATED FINANCIAL LIABILITIES Annex V.Part 2.53-54 10. Derivatives  Trading By type of risk/By product or by type of market TEMPLATE NUMBER Carrying amount Notional amount References Financial assets held for trading Financial liabilities held for trading Total Trading of which: sold Annex V.Part 2.69 Annex V.Part 2.69 Annex V.Part 2.70-71 Annex V.Part 2.72 010 020 030 040 010 Interest rate Annex V.Part 2.67(a) 020 of which: economic hedges Annex V.Part 2.74 030 OTC options 040 OTC other 050 Organised market options 060 Organised market other 070 Equity Annex V.Part 2.67(b) 080 of which: economic hedges Annex V.Part 2.74 090 OTC options 100 OTC other 110 Organised market options 120 Organised market other 130 Foreign exchange and gold Annex V.Part 2.67(c) 140 of which: economic hedges Annex V.Part 2.74 150 OTC options 160 OTC other 170 Organised market options 180 Organised market other 190 Credit Annex V.Part 2.67(d) 200 of which: economic hedges Annex V.Part 2.74 210 Credit default swap 220 Credit spread option 230 Total return swap 240 Other 250 Commodity Annex V.Part 2.67(e) 260 of which: economic hedges Annex V.Part 2.74 270 Other Annex V.Part 2.67(f) 280 of which: economic hedges Annex V.Part 2.74 290 DERIVATIVES IAS 39.9 300 of which: OTC  credit institutions Annex V.Part 1.35(c), 2.75(a) 310 of which: OTC  other financial corporations Annex V.Part 1.35(d), 2.75(b) 320 of which: OTC  rest Annex V.Part 2.75(c) 11. Derivatives  Hedge accounting 11.1 Derivatives  Hedge accounting: Breakdown by type of risk and type of hedge By product or by type of market References Carrying amount Notional amount Assets Liabilities Total Hedging of which: sold Annex V.Part 2.69 Annex V.Part 2.69 Annex V.Part 2.70, 71 Annex V.Part 2.72 010 020 030 040 010 Interest rate Annex V.Part 2.67(a) 020 OTC options 030 OTC other 040 Organised market options 050 Organised market other 060 Equity Annex V.Part 2.67(b) 070 OTC options 080 OTC other 090 Organised market options 100 Organised market other 110 Foreign exchange and gold Annex V.Part 2.67(c) 120 OTC options 130 OTC other 140 Organised market options 150 Organised market other 160 Credit Annex V.Part 2.67(d) 170 Credit default swap 180 Credit spread option 190 Total return swap 200 Other 210 Commodity Annex V.Part 2.67(e) 220 Other Annex V.Part 2.67(f) 230 FAIR VALUE HEDGES IFRS 7.22(b); IAS 39.86(a) 240 Interest rate Annex V.Part 2.67(a) 250 OTC options 260 OTC other 270 Organised market options 280 Organised market other 290 Equity Annex V.Part 2.67(b) 300 OTC options 310 OTC other 320 Organised market options 330 Organised market other 340 Foreign exchange and gold Annex V.Part 2.67(c) 350 OTC options 360 OTC other 370 Organised market options 380 Organised market other 390 Credit Annex V.Part 2.67(d) 400 Credit default swap 410 Credit spread option 420 Total return swap 430 Other 440 Commodity Annex V.Part 2.67(e) 450 Other Annex V.Part 2.67(f) 460 CASH FLOW HEDGES IFRS 7.22(b); IAS 39.86(b) 470 HEDGE OF NET INVESTMENTS IN A FOREIGN OPERATION IFRS 7.22(b); IAS 39.86(c) 480 PORTFOLIO FAIR VALUE HEDGES OF INTEREST RATE RISK IAS 39.89A, IE 1-31 490 PORTFOLIO CASH FLOW HEDGES OF INTEREST RATE RISK IAS 39 IG F6 1-3 500 DERIVATIVES-HEDGE ACCOUNTING IFRS 7.22(b); IAS 39.9 510 of which: OTC  credit institutions Annex V.Part 1.35(c), 2.75(a) 520 of which: OTC  other financial corporations Annex V.Part 1.35(d), 2.75(b) 530 of which: OTC  rest Annex V.Part 2.75(c) 18. Information on performing and non-performing exposures References Gross carrying amount Accumulated impairment, accumulated changes in fair value due to credit risk and provisions Collateral received and financial guarantees received Performing Non-performing on performing exposures on non-performing exposures Not past due or Past due <= 30 days Past due > 30 days <= 60 days Past due > 60 days <= 90 days Unlikely to pay that are not past-due or past-due < = 90 days Past due > 90 days <= 180 days Past due > 180 days <= 1 year Past due > 1 year Of which: defaulted Of which: impaired Unlikely to pay that are not past-due or past-due < = 90 days Past due > 90 days <= 180 days Past due > 180 days <= 1 year Past due > 1 year Collateral received on non-performing exposues Financial guarantees received on non-performing exposures 010 020 030 040 050 060 070 080 090 100 110 120 130 140 150 160 170 180 190 200 210 Annex V. Part 2. 45, 109, 145-162 Annex V. Part 2. 145-162 Annex V. Part 2. 158 Annex V. Part 2. 158 Annex V. Part 2. 158 Annex V. Part 2. 145-162 Annex V. Part 2. 159 Annex V. Part 2. 159 Annex V. Part 2. 159 Annex V. Part 2. 159 CRR Article 178; Annex V. Part 2.61 IAS 39. 58-70 Annex V. Part 2. 46 Annex V. Part 2. 161 Annex V. Part 2. 161 Annex V. Part 2. 159,161 Annex V. Part 2. 159,161 Annex V. Part 2. 159,161 Annex V. Part 2. 159,161 Annex V. Part 2. 162 Annex V. Part 2. 162 010 Debt securities Annex V.Part 1.24, 26 020 Central banks Annex V.Part 1.35(a) 030 General government Annex V.Part 1.35(b) 040 Credit institutions Annex V.Part 1.35(c) 050 Other financial corporations Annex V.Part 1.35(d) 060 Non-financial corporations Annex V.Part 1.35(e) 070 Loans and advances Annex V.Part 1.24, 27 080 Central banks Annex V.Part 1.35(a) 090 General government Annex V.Part 1.35(b) 100 Credit institutions Annex V.Part 1.35(c) 110 Other financial corporations Annex V.Part 1.35(d) 120 Non-financial corporations Annex V.Part 1.35(e) 130 Of which: Small and Medium-sized Enterprises Article 1 2(a) of Commission Recommendation 2003/361/EC (hereinafter the SME) 140 Of which: Commercial real estate 150 Households Annex V.Part 1.35(f) 160 Of which: Residential mortgage loans 170 Of which: Credit for consumption 180 DEBT INSTRUMENTS AT AMORTISED COST Annex V. Part 1. 13 (d)(e) 190 Debt securities Annex V.Part 1.24, 26 200 Central banks Annex V.Part 1.35(a) 210 General government Annex V.Part 1.35(b) 220 Credit institutions Annex V.Part 1.35(c) 230 Other financial corporations Annex V.Part 1.35(d) 240 Non-financial corporations Annex V.Part 1.35(e) 250 Loans and advances Annex V.Part 1.24, 27 260 Central banks Annex V.Part 1.35(a) 270 General government Annex V.Part 1.35(b) 280 Credit institutions Annex V.Part 1.35(c) 290 Other financial corporations Annex V.Part 1.35(d) 300 Non-financial corporations Annex V.Part 1.35(e) 310 Households Annex V.Part 1.35(f) 320 DEBT INSTRUMENTS AT FAIR VALUE other than Held for Trading (HFT) Annex V. Part I. 13 (b)(c) 330 DEBT INSTRUMENTS other than HFT Annex V. Part I. 13 (b)(c)(d)(e) 340 Loan commitments given IAS 39.2 (h), 4 (a) ( c), BC 15; CRR Annex I; Annex V.Part 2.56-57 350 Central banks Annex V.Part 1.35(a) 360 General government Annex V.Part 1.35(b) 370 Credit institutions Annex V.Part 1.35(c) 380 Other financial corporations Annex V.Part 1.35(d) 390 Non-financial corporations Annex V.Part 1.35(e) 400 Households Annex V.Part 1.35(f) 410 Financial guarantees given IAS 39.9 AG 4, BC 21; IFRS 4 A; CRR Annex I; Annex V.Part 2.56, 58 420 Central banks Annex V.Part 1.35(a) 430 General government Annex V.Part 1.35(b) 440 Credit institutions Annex V.Part 1.35(c) 450 Other financial corporations Annex V.Part 1.35(d) 460 Non-financial corporations Annex V.Part 1.35(e) 470 Households Annex V.Part 1.35(f) 480 Other Commitments given CRR Annex I; Annex V.Part 2.56, 59 490 Central banks Annex V.Part 1.35(a) 500 General government Annex V.Part 1.35(b) 510 Credit institutions Annex V.Part 1.35(c) 520 Other financial corporations Annex V.Part 1.35(d) 530 Non-financial corporations Annex V.Part 1.35(e) 540 Households Annex V.Part 1.35(f) 550 OFF-BALANCE SHEET EXPOSURES Annex V.Part 2.55 19. Information on forborne exposures References Gross carrying amount of exposures with forbearance measures Accumulated impairment, accumulated changes in fair value due to credit risk and provisions Collateral received and financial guarantees received Performing exposures with forbearance measures Non-performing exposures with forbearance measures on perfoming exposures with forbearance measures on non-performing exposures with forbearance measures Instruments with modifications in their terms and conditions Refinancing of which: Performing forborne exposures under probation Instruments with modifications in their terms and conditions Refinancing of which: Defaulted of which: Impaired of which: Forbearance of non-performing exposures Instruments with modifications in their terms and conditions Refinancing Collateral received on exposures with forbearance measures Financial guarantees received on exposures with forbearance measures 010 020 030 040 050 060 070 080 090 100 110 120 130 140 150 160 170 180 Annex V. Part 2. 45, 109, 163-182 Annex V. Part 2. 145-162 Annex V. Part 2. 164 (a), 177, 178, 182 Annex V. Part 2. 164 (b), 177, 178, 181, 182 Annex V. Part 2. 176(b),177, 180 Annex V. Part 2. 145-162 Annex V. Part 2. 164 (a), 179-180,182 Annex V. Part 2. 164 (b), 179-182 CRR Article 178; Annex V. Part 2.61 IAS 39. 58-70 Annex V. Part 2. 172(a), 157 Annex V. Part 2. 46, 183 Annex V. Part 2. 145-183 Annex V. Part 2. 145-183 Annex V. Part 2. 164 (a), 179-180,182,183 Annex V. Part 2. 164 (b), 179-183 Annex V. Part 2. 162 Annex V. Part 2. 162 010 Debt securities Annex V.Part 1.24, 26 020 Central banks Annex V.Part 1.35(a) 030 General government Annex V.Part 1.35(b) 040 Credit institutions Annex V.Part 1.35(c) 050 Other financial corporations Annex V.Part 1.35(d) 060 Non-financial corporations Annex V.Part 1.35(e) 070 Loans and advances Annex V.Part 1.24, 27 080 Central banks Annex V.Part 1.35(a) 090 General government Annex V.Part 1.35(b) 100 Credit institutions Annex V.Part 1.35(c) 110 Other financial corporations Annex V.Part 1.35(d) 120 Non-financial corporations Annex V.Part 1.35(e) 130 Of which: Small and Medium-sized Enterprises Article 1 2(a) of Commission Recommendation 2003/361/EC 140 Of which: Commercial real estate 150 Households Annex V.Part 1.35(f) 160 Of which: Residential mortgage loans 170 Of which: Credit for consumption 180 DEBT INSTRUMENTS AT AMORTISED COST Annex V. Part 1.13 (d)(e) 190 Debt securities Annex V.Part 1.24, 26 200 Central banks Annex V.Part 1.35(a) 210 General government Annex V.Part 1.35(b) 220 Credit institutions Annex V.Part 1.35(c) 230 Other financial corporations Annex V.Part 1.35(d) 240 Non-financial corporations Annex V.Part 1.35(e) 250 Loans and advances Annex V.Part 1.24, 27 260 Central banks Annex V.Part 1.35(a) 270 General government Annex V.Part 1.35(b) 280 Credit institutions Annex V.Part 1.35(c) 290 Other financial corporations Annex V.Part 1.35(d) 300 Non-financial corporations Annex V.Part 1.35(e) 310 Households Annex V.Part 1.35(f) 320 DEBT INSTRUMENTS AT FAIR VALUE other than HFT Annex V. Part I. 13 (b)(c) 330 DEBT INSTRUMENTS other than HFT Annex V. Part I. 13 (b)(c)(d)(e) 340 Loan commitments given IAS 39.2 (h), 4 (a) ( c), BC 15; CRR Annex I; Annex V.Part 2.56-57 ANNEX V REPORTING FINANCIAL INFORMATION ACCORDING TO NATIONAL ACCOUNTING FRAMEWORKS FINREP TEMPLATES FOR GAAP Template number Name of the template or of the group of templates PART 1 [QUARTERLY FREQUENCY] Balance Sheet Statement [Statement of Financial Position] 1.1 Balance Sheet Statement: assets 1.2 Balance Sheet Statement: liabilities 1.3 Balance Sheet Statement: equity 2 Statement of profit or loss 5 Breakdown of loans and advances by product Breakdown of financial liabilities 8.1 Breakdown of financial liabilities by product and by counterparty sector 8.2 Subordinated financial liabilities 10 Derivatives  Trading Derivatives  Hedge accounting 11.2 Derivatives  Hedge accounting under National GAAP: Breakdown by type of risk 18 Performing and non-performing exposures 19 Forborne exposures COLOUR CODE IN TEMPLATES: Data point to be submitted 1. Balance Sheet Statement [Statement of Financial Position] 1.1 Assets References National GAAP based on Directive 86/635/EEC (hereinafter the BAD) Carrying amount 010 010 Cash, cash balances at central banks and other demand deposits BAD Article 4. Assets (1) 020 Cash on hand Part 2.1 of Annex V to Implementing Regulation (EU) 680/2014 (hereinafter Annex V) 030 Cash balances at central banks BAD Article 13(2); Annex V.Part 2.2 091 Trading financial assets Annex V.Part 1.15 092 Derivatives Annex II of Regulation (EU) No 575/2013 (hereinafter the CRR); Annex V.Part 1.15 093 Equity instruments Part 2.4-5 of Annex II to Regulation (EC) No 25/2009 094 Debt securities Annex V.Part 1.24, 26 095 Loans and advances Annex V.Part 1.24, 27 171 Non-trading non-derivative financial assets measured at fair value through profit or loss Article 42a(1), (4) of Directive 78/660/EEC (hereinafter the 4th Directive) 172 Equity instruments Part 2.4-5 of Annex II to Regulation (EC) No 25/2009 173 Debt securities Annex V.Part 1.24, 26 174 Loans and advances 4th Directive Article 42a(1), (4)(b); Annex V.Part 1.24, 27 175 Non-trading non-derivative financial assets measured at fair value to equity 4th Directive Article 42a(1); Article 42c (2) 176 Equity instruments Part 2.4-5 of Annex II to Regulation (EC) No 25/2009 177 Debt securities Annex V.Part 1.24, 26 178 Loans and advances 4th Directive Article 42a(1), (4)(b); Annex V.Part 1.24, 27 231 Non-trading debt instruments measured at a cost-based method BAD Articles 37.1, 42a(4)(b); Annex V.Part1.16 232 Debt securities Annex V.Part 1.24, 26 233 Loans and advances Annex V.Part 1.24, 27 234 Other non-trading non-derivative financial assets BAD Articles 35-37; Annex V.Part 1.17 235 Equity instruments Part 2.4-5 of Annex II to Regulation (EC) No 25/2009 236 Debt securities Annex V.Part 1.24, 26 237 Loans and advances Annex V.Part 1.24, 27 240 Derivatives  Hedge accounting 4th Directive Article 42a(1), (5a); Article 42c(1)(a); IAS 39.9; Annex V.Part 1.19 260 Investments in subsidaries, joint ventures and associates BAD Article 4.Assets(7)-(8); 4th Directive Article 17; Annex V.Part 2.4 270 Tangible assets BAD Article 4.Assets(10) 280 Property, Plant and Equipment 290 Investment property 300 Intangible assets BAD Article 4.Assets(9); Article 4(1)(115) of the CRR 310 Goodwill BAD Article 4.Assets(9); Article 4(1)(113) of the CRR 320 Other intangible assets BAD Article 4.Assets(9) 330 Tax assets 340 Current tax assets 350 Deferred tax assets 4th Directive Article 43(1)(11); Article 4(1)(106) of the CRR 360 Other assets Annex V.Part 2.5 380 TOTAL ASSETS BAD Article 4 Assets 1.2 Liabilities References National GAAP based on BAD Carrying amount 010 061 Trading financial liabilities 4th Directive Article 42a(3) 062 Derivatives CRR Annex II; Annex V.Part 1.15 063 Short positions 064 Deposits Part 2.9 of Annex II to Regulation (EC) No 25/2009; Annex V.Part 1.30 065 Debt securities issued Annex V.Part 1.31 066 Other financial liabilities Annex V.Part 1.32-34 141 Non-trading non-derivative financial liabilities measured at a cost-based method 4th Directive Article 42a(3) 142 Deposits Part 2.9 of Annex II to Regulation (EC) No 25/2009; Annex V.Part 1.30 143 Debt securities issued Annex V.Part 1.31 144 Other financial liabilities Annex V.Part 1.32-34 150 Derivatives  Hedge accounting 4th Directive Article 42a(1), (5a), Article 42c(1)(a); Annex V.Part 1.23 170 Provisions BAD Article 4.Liabilities(6) 171 Funds for general banking risks [if presented within liabilities] BAD Article 38.1; Article 4(1)(112) of the CRR; Annex V.Part 2.12 180 Pensions and other post employment defined benefit obligations Annex V.Part 2.7 190 Other long term employee benefits Annex V.Part 2.8 200 Restructuring 210 Pending legal issues and tax litigation 220 Commitments and guarantees given BAD Articles 24-25, 33(1) 230 Other provisions 240 Tax liabilities 250 Current tax liabilities 260 Deferred tax liabilities 4th Directive Article 43(1)(11); CRR Article 4(108) 280 Other liabilities Annex V.Part 2.10 300 TOTAL LIABILITIES 1.3 Equity References National GAAP based on BAD Carrying amount 010 010 Capital BAD Article 4.Liabilities(9), BAD Article 22 020 Paid-up capital BAD Article 4.Liabilities(9) 030 Unpaid capital which has been called up BAD Article 4.Liabilities(9) 040 Share premium BAD Article 4.Liabilities(10); Article 4(1)(124) of the CRR 050 Equity instruments issued other than capital Annex V.Part 2.15-16 060 Equity component of compound financial instruments 4th Directive Article 42a(5a); Annex V.Part 2.15 070 Other equity instruments issued Annex V.Part 2.16 080 Other equity Annex V.Part 2.17 190 Retained earnings BAD Article 4.Liabilities(13); Article 4(1)(123) of the CRR 200 Revaluation reserves BAD Article 4.Liabilities(12) 201 Tangible assets 4th Directive Article 33(1)(c) 202 Equity instruments 4th Directive Article 33(1)(c) 203 Debt securities 4th Directive Article 33(1)(c) 204 Other 4th Directive Article 33(1)(c) 205 Fair value reserves 4th Directive Article 42a(1) 206 Hedge of net investments in foreign operations 4th Directive Articles 42a(1), 42c(1)(b) 207 Hedging derivatives  cash flow hedges 4th Directive Articles 42a(1), 42c(1)(a); CRR Article 30(a) 208 Hedging derivatives  other hedges 4th Directive Articles 42a(1), 42c(1)(a) 209 Non-trading non-derivative financial assets measured at fair value to equity 4th Directive Articles 42a(1), 42c(2) 210 Other reserves BAD Article 4 Liabilities(11)-(13) 215 Funds for general banking risks [if presented within equity] BAD Article 38.1; Article 4(1)(112) of the CRR; Annex V.Part 1.38 220 Reserves or accumulated losses of investments in subsidaries, joint ventures and associates 4th Directive Article 59.4; Annex V.Part 2.19 230 Other Annex V.Part 2.19 235 First consolidation differences Article 19(1)(c ) of Directive 83/349/EEC (hereinafter the 7th Directive) 240 (-) Treasury shares 4th Directive Article 9 C (III)(7), D(III)(2); Annex V.Part 2.20 250 Profit or loss attributable to owners of the parent BAD Article 4.Liabilities(14) 260 (-) Interim dividends CRR Article 26(2b) 270 Minority interests [Non-controlling interests] Article 21 of the 7th Directive 280 Accumulated Other Comprehensive Income Article 4(1)(100) of the CRR 290 Other items 300 TOTAL EQUITY 310 TOTAL EQUITY AND TOTAL LIABILITIES BAD Article 4.Liabilities 2. Statement of profit or loss References National GAAP based on BAD Current period 010 010 Interest income BAD Article 27.Vertical layout(1); Annex V.Part 2.21 090 (Interest expenses) BAD Article 27.Vertical layout(2); Annex V.Part 2.21 160 Dividend income BAD Article 27.Vertical layout(3); Annex V.Part 2.28 200 Fee and commission income BAD Article 27.Vertical layout(4) 210 (Fee and commission expenses) BAD Article 27.Vertical layout(5) 220 Gains or (-) losses on derecognition of financial assets and liabilities not measured at fair value through profit or loss, net BAD Article 27.Vertical layout(6) 285 Gains or (-) losses on trading financial assets and liabilities, net BAD Article 27.Vertical layout(6) 295 Gains or (-) losses on non-trading financial assets and liabilities, net BAD Article 27.Vertical layout(6) 300 Gains or (-) losses from hedge accounting, net 4th Directive Article 42a(1) and (5a), Article 42c(1)(a) 310 Exchange differences [gain or (-) loss], net BAD Article 39 320 Gains or (-) losses on derecognition of investments in subsidiaries, joint ventures and associates, net BAD Article 27.Vertical layout(13)-(14) 330 Gains or (-) losses on derecognition of non financial assets, net 340 Other operating income BAD Article 27.Vertical layout(7); Annex V.Part 2.141-143 350 (Other operating expenses) BAD Article 27.Vertical layout(10); Annex V.Part 2.141-143 355 TOTAL OPERATING INCOME, NET 360 (Administrative expenses) BAD Article 27.Vertical layout(8) 370 (Staff expenses) BAD Article 27.Vertical layout(8)(a) 380 (Other administrative expenses) BAD Article 27.Vertical layout(8)(b) 390 (Depreciation) 400 (Property, Plant and Equipment) BAD Article 27.Vertical layout(9) 410 (Investment Properties) BAD Article 27.Vertical layout(9) 415 (Goodwill) BAD Article 27.Vertical layout(9) 420 (Other intangible assets) BAD Article 27.Vertical layout(9) 430 (Provisions or (-) reversal of provisions) 440 (Commitments and guarantees given) BAD Article 27.Vertical layout(11)-(12) 450 (Other provisions) 455 (Increases or (-) decreases of the fund for general banking risks, net) BAD Article 38.2 460 (Impairment or (-) reversal of impairment on financial assets not measured at fair value through profit or loss) BAD Article 35-37 510 (Impairment or (-) reversal of impairment of investments in subsidaries, joint ventures and associates) BAD Article 27.Vertical layout(13)-(14) 520 (Impairment or (-) reversal of impairment on non-financial assets) 530 (Property, plant and equipment) BAD Article 27.Vertical layout(9) 540 (Investment properties) BAD Article 27.Vertical layout(9) 550 (Goodwill) BAD Article 27.Vertical layout(9) 560 (Other intangible assets) BAD Article 27.Vertical layout(9) 570 (Other) 580 Negative goodwill recognised in profit or loss 7th Directive Article 31 590 Share of the profit or (-) loss of investments in subsidaries, joint ventures and associates BAD Article 27.Vertical layout(13)-(14) 610 PROFIT OR (-) LOSS BEFORE TAX FROM CONTINUING OPERATIONS 620 (Tax expense or (-) income related to profit or loss from continuing operations) BAD Article 27.Vertical layout(15) 630 PROFIT OR (-) LOSS AFTER TAX FROM CONTINUING OPERATIONS BAD Article 27.Vertical layout(16) 632 Extraordinary profit or (-) loss after tax BAD Article 27.Vertical layout(21) 633 Extraordinary profit or loss before tax BAD Article 27.Vertical layout(19) 634 (Tax expense or (-) income related to extraordinary profit or loss) BAD Article 27.Vertical layout(20) 670 PROFIT OR (-) LOSS FOR THE YEAR BAD Article 27.Vertical layout(23) 680 Attributable to minority interest [non-controlling interests] 690 Attributable to owners of the parent 5. Breakdown of loans and advances by product References National GAAP based on BAD Central banks General government Credit institutions Other financial corporations Non-financial corporations Households Annex V.Part 1.35(a) Annex V.Part 1.35(b) Annex V.Part 1.35(c) Annex V.Part 1.35(d) Annex V.Part 1.35(e) Annex V.Part 1.35(f) 010 020 030 040 050 060 By product 010 On demand [call] and short notice [current account] Annex V.Part 2.41(a) 020 Credit card debt Annex V.Part 2.41(b) 030 Trade receivables Annex V.Part 2.41(c) 040 Finance leases Annex V.Part 2.41(d) 050 Reverse repurchase loans Annex V.Part 2.41(e) 060 Other term loans Annex V.Part 2.41(f) 070 Advances that are not loans Annex V.Part 2.41(g) 080 LOANS AND ADVANCES Annex V.Part 1.24, 27 By collateral 090 of which: mortgage loans [Loans collateralised by immovable property] Annex V.Part 2.41(h) 100 of which: other collateralised loans Annex V.Part 2.41(i) By purpose 110 of which: credit for consumption Annex V.Part 2.41(j) 120 of which: lending for house purchases Annex V.Part 2.41(k) By subordination 130 of which: project finance loans Annex V.Part 2.41(l) 8. Breakdown of financial liabilities 8.1 Breakdown of financial liabilities by product and by counterparty sector References National GAAP based on BAD Carrying amount Accumulated changes in fair value due to credit risk Amount contractually required to pay at maturity Trading At a cost-based method Hedge accounting 4th Directive Article 42a(3); Annex V.Part 1.15 4th Directive Article 42a(3) 4th Directive Articles 42a(1) and (5a), 42c(1)(a) CRR Articles 30(b), 424(1)(d)(i) Article 7(2) of Regulation (EC) No 25/2009 034 035 037 040 050 010 Derivatives CRR Annex II IAS 39.9 Application Guidance (hereinafter AG) 15(a) 020 Short positions IAS 39 AG 15(b) 030 Equity instruments Part 2.4-5 of Annex II to Regulation (EC) No 25/2009 IAS 32.11 040 Debt securities Annex V.Part 1.24, 26 Annex V.Part 1.24, 26 050 Deposits Part 2.9 of Annex II to Regulation (EC) No 25/2009; Annex V. Part 1.30 Part 2.9 of Annex II to Regulation (EC) No 25/2009; Annex V. Part 1.30 060 Central banks Annex V.Part 1.35(a) Annex V.Part 1.35(a) 070 Current accounts/overnight deposits Part 2.9.1 of Annex II to Regulation (EC) No 25/2009 Part 2.9.1 of Annex II to Regulation (EC) No 25/2009 080 Deposits with agreed maturity Part 2.9.2 of Annex II to Regulation (EC) No 25/2009 Part 2.9.2 of Annex II to Regulation (EC) No 25/2009 090 Deposits redeemable at notice Part 2.9.3 of Annex II to Regulation (EC) No 25/2009; Annex V.Part 1.51 Part 2.9.3 of Annex II to Regulation (EC) No 25/2009; Annex V.Part 2.51 100 Repurchase agreements Part 2.9.4 of Annex II to Regulation (EC) No 25/2009 Part 2.9.4 of Annex II to Regulation (EC) No 25/2009 110 General government Annex V.Part 1.35(b) Annex V.Part 1.35(b) 120 Current accounts/overnight deposits Part 2.9.1 of Annex II to Regulation (EC) No 25/2009 Part 2.9.1 of Annex II to Regulation (EC) No 25/2009 130 Deposits with agreed maturity Part 2.9.2 of Annex II to Regulation (EC) No 25/2009 Part 2.9.2 of Annex II to Regulation (EC) No 25/2009 140 Deposits redeemable at notice Part 2.9.3 of Annex II to Regulation (EC) No 25/2009; Annex V.Part 2.51 Part 2.9.3 of Annex II to Regulation (EC) No 25/2009; Annex V.Part 2.51 150 Repurchase agreements Part 2.9.4 of Annex II to Regulation (EC) No 25/2009 Part 2.9.4 of Annex II to Regulation (EC) No 25/2009 160 Credit institutions Annex V.Part 1.35(c) Annex V.Part 1.35(c) 170 Current accounts/overnight deposits Part 2.9.1 of Annex II to Regulation (EC) No 25/2009 Part 2.9.1 of Annex II to Regulation (EC) No 25/2009 180 Deposits with agreed maturity Part 2.9.2 of Annex II to Regulation (EC) No 25/2009 Part 2.9.2 of Annex II to Regulation (EC) No 25/2009 190 Deposits redeemable at notice Part 2.9.3 of Annex II to Regulation (EC) No 25/2009; Annex V.Part 2.51 Part 2.9.3 of Annex II to Regulation (EC) No 25/2009; Annex V.Part 2.51 200 Repurchase agreements Part 2.9.4 of Annex II to Regulation (EC) No 25/2009 Part 2.9.4 of Annex II to Regulation (EC) No 25/2009 210 Other financial corporations Annex V.Part 1.35(d) Annex V.Part 1.35(d) 220 Current accounts/overnight deposits Part 2.9.1 of Annex II to Regulation (EC) No 25/2009 Part 2.9.1 of Annex II to Regulation (EC) No 25/2009 230 Deposits with agreed maturity Part 2.9.2 of Annex II to Regulation (EC) No 25/2009 Part 2.9.2 of Annex II to Regulation (EC) No 25/2009 240 Deposits redeemable at notice Part 2.9.3 of Annex II to Regulation (EC) No 25/2009; Annex V.Part 2.51 Part 2.9.3 of Annex II to Regulation (EC) No 25/2009; Annex V.Part 2.51 250 Repurchase agreements Part 2.9.4 of Annex II to Regulation (EC) No 25/2009 Part 2.9.4 of Annex II to Regulation (EC) No 25/2009 260 Non-financial corporations Annex V.Part 1.35(e) Annex V.Part 1.35(e) 270 Current accounts/overnight deposits Part 2.9.1 of Annex II to Regulation (EC) No 25/2009 Part 2.9.1 of Annex II to Regulation (EC) No 25/2009 280 Deposits with agreed maturity Part 2.9.2 of Annex II to Regulation (EC) No 25/2009 Part 2.9.2 of Annex II to Regulation (EC) No 25/2009 290 Deposits redeemable at notice Part 2.9.3 of Annex II to Regulation (EC) No 25/2009; Annex V.Part 2.51 Part 2.9.3 of Annex II to Regulation (EC) No 25/2009; Annex V.Part 2.51 300 Repurchase agreements Part 2.9.4 of Annex II to Regulation (EC) No 25/2009 Part 2.9.4 of Annex II to Regulation (EC) No 25/2009 310 Households Annex V.Part 1.35(f) Annex V.Part 1.35(f) 320 Current accounts/overnight deposits Part 2.9.1 of Annex II to Regulation (EC) No 25/2009 Part 2.9.1 of Annex II to Regulation (EC) No 25/2009 330 Deposits with agreed maturity Part 2.9.2 of Annex II to Regulation (EC) No 25/2009 Part 2.9.2 of Annex II to Regulation (EC) No 25/2009 340 Deposits redeemable at notice Part 2.9.3 of Annex II to Regulation (EC) No 25/2009; Annex V.Part 2.51 Part 2.9.3 of Annex II to Regulation (EC) No 25/2009; Annex V.Part 2.51 350 Repurchase agreements Part 2.9.4 of Annex II to Regulation (EC) No 25/2009 Part 2.9.4 of Annex II to Regulation (EC) No 25/2009 360 Debt securities issued Annex V.Part 1.31; Annex V.Part 2.52 Annex V.Part 1.31; Annex V.Part 2.52 370 Certificates of deposits Annex V.Part 2.52(a) Annex V.Part 2.52(a) 380 Asset-backed securities Article 4(1)(61) of the CRR Article 4(1)(61) of the CRR 390 Covered bonds Article 129(1) of the CRR Article 129(1) of the CRR 400 Hybrid contracts Annex V.Part 2.52(d) IAS 39.10-11, AG27, AG29; International Financial Reporting Interpretation Committee (hereinafter IFRIC) Interpretation 9; Annex V.Part 2.52(d) 410 Other debt securities issued Annex V.Part 2.52(e) Annex V.Part 2.52(e) 420 Convertible compound financial instruments IAS 32.AG 31 430 Non-convertible 440 Other financial liabilities Annex V.Part 1.32-34 Annex V.Part 1.32-34 450 FINANCIAL LIABILITIES 8.2 Subordinated financial liabilities References National GAAP Carrying amount At amortised cost At a cost-based method 4th Directive Article 42a(3), (5a); IAS 39.47 4th Directive Article 42a(3) 020 030 010 Deposits Part 2.9 of Annex II to Regulation (EC) No 25/2009; Annex V.Part 1.30 Part 2.9 of Annex II to Regulation (EC) No 25/2009; Annex V.Part 1.30 020 Debt securities issued Annex V.Part 1.31 Annex V.Part 1.31 030 SUBORDINATED FINANCIAL LIABILITIES Annex V.Part 2.53-54 Annex V.Part 2.53-54 10. Derivatives  Trading By type of risk/By product or by type of market References National GAAP based on BAD Mark-to-market [Mark-to-Model] value Notional amount Positive value. Trading Negative value. Trading Total Trading of which: sold CRR Article 105 CRR Article 105 Annex V.Part 2.70-71 Annex V.Part 2.72 022 025 030 040 010 Interest rate Annex V.Part 2.67(a) Annex V.Part 2.67(a) 020 of which: economic hedges Annex V.Part 2.74 Annex V.Part 2.74 030 OTC options 040 OTC other 050 Organised market options 060 Organised market other 070 Equity Annex V.Part 2.67(b) Annex V.Part 2.67(b) 080 of which: economic hedges Annex V.Part 2.74 Annex V.Part 2.74 090 OTC options 100 OTC other 110 Organised market options 120 Organised market other 130 Foreign exchange and gold Annex V.Part 2.67(c) Annex V.Part 2.67(c) 140 of which: economic hedges Annex V.Part 2.74 Annex V.Part 2.74 150 OTC options 160 OTC other 170 Organised market options 180 Organised market other 190 Credit Annex V.Part 2.67(d) Annex V.Part 2.67(d) 200 of which: economic hedges Annex V.Part 2.74 Annex V.Part 2.74 210 Credit default swap 220 Credit spread option 230 Total return swap 240 Other 250 Commodity Annex V.Part 2.67(e) Annex V.Part 2.67(e) 260 of which: economic hedges Annex V.Part 2.74 Annex V.Part 2.74 270 Other Annex V.Part 2.67(f) Annex V.Part 2.67(f) 280 of which: economic hedges Annex V.Part 2.74 Annex V.Part 2.74 290 DERIVATIVES CRR Annex II; Annex V.Part 1.15 IAS 39.9 300 of which: OTC  credit institutions Annex V.Part 1.35(c), 2.75(a) Annex V.Part 1.35(c), 2.75(a) 310 of which: OTC  other financial corporations Annex V.Part 1.35(d), 2.75(b) Annex V.Part 1.35(d), 2.75(b) 320 of which: OTC  rest Annex V.Part 2.75(c) Annex V.Part 2.75(c) 11. Derivatives  Hedge accounting 11.2 Derivatives  Hedge accounting under National GAAP: Breakdown by type of risk By product or by type of market References National GAAP based on BAD Notional amount Total Hedging of which: sold Annex V.Part 2.70, 71 Annex V.Part 2.72 010 020 010 Interest rate Annex V.Part 2.67(a) 020 OTC options 030 OTC other 040 Organised market options 050 Organised market other 060 Equity Annex V.Part 2.67(b) 070 OTC options 080 OTC other 090 Organised market options 100 Organised market other 110 Foreign exchange and gold Annex V.Part 2.67(c) 120 OTC options 130 OTC other 140 Organised market options 150 Organised market other 160 Credit Annex V.Part 2.67(d) 170 Credit default swap 180 Credit spread option 190 Total return swap 200 Other 210 Commodity Annex V.Part 2.67(e) 220 Other Annex V.Part 2.67(f) 230 DERIVATIVES-HEDGE ACCOUNTING 240 of which: OTC  credit institutions Annex V.Part 1.35(c), 2.75(a) 250 of which: OTC  other financial corporations Annex V.Part 1.35(d), 2.75(b) 260 of which: OTC  rest Annex V.Part 2.75(c) 18. Information on performing and non-performing exposures References National GAAP based on BAD Gross carrying amount Accumulated impairment, accumulated changes in fair value due to credit risk and provisions Collateral received and financial guarantees received Performing Non-performing on performing exposures on non-performing exposures Not past due or Past due <= 30 days Past due > 30 days <= 60 days Past due > 60 days <= 90 days Unlikely to pay that are not past-due or past-due <= 90 days Past due > 90 days <= 180 days Past due > 180 days <= 1 year Past due > 1 year Of which: defaulted Of which: impaired Unlikely to pay that are not past-due or past-due < 90 days Past due > 90 days <= 180 days Past due > 180 days <= 1 year Past due > 1 year Collateral received on non-performing exposues Financial guarantees received on non-performing exposures 010 020 030 040 050 060 070 080 090 100 110 120 130 140 150 160 170 180 190 200 210 Annex V. Part 2. 45, 109, 145-162 Annex V. Part 2. 145-162 Annex V. Part 2. 158 Annex V. Part 2. 158 Annex V. Part 2. 158 Annex V. Part 2. 145-162 Annex V. Part 2. 159 Annex V. Part 2. 159 Annex V. Part 2. 159 Annex V. Part 2. 159 CRR Article 178; Annex V. Part 2.61 Article 4(1)(95) of the CRR Annex V. Part 2. 46 Annex V. Part 2. 161 Annex V. Part 2. 161 Annex V. Part 2. 159,161 Annex V. Part 2. 159,161 Annex V. Part 2. 159,161 Annex V. Part 2. 159,161 Annex V. Part 2. 162 Annex V. Part 2. 162 010 Debt securities Annex V.Part 1.24, 26 Annex V.Part 1.24, 26 020 Central banks Annex V.Part 1.35(a) Annex V.Part 1.35(a) 030 General government Annex V.Part 1.35(b) Annex V.Part 1.35(b) 040 Credit institutions Annex V.Part 1.35(c) Annex V.Part 1.35(c) 050 Other financial corporations Annex V.Part 1.35(d) Annex V.Part 1.35(d) 060 Non-financial corporations Annex V.Part 1.35(e) Annex V.Part 1.35(e) 070 Loans and advances Annex V.Part 1.24, 27 Annex V.Part 1.24, 27 080 Central banks Annex V.Part 1.35(a) Annex V.Part 1.35(a) 090 General government Annex V.Part 1.35(b) Annex V.Part 1.35(b) 100 Credit institutions Annex V.Part 1.35(c) Annex V.Part 1.35(c) 110 Other financial corporations Annex V.Part 1.35(d) Annex V.Part 1.35(d) 120 Non-financial corporations Annex V.Part 1.35(e) Annex V.Part 1.35(e) 130 Of which: Small and Medium-sized Enterprises Article 1 2(a) of Commission Recommendation 2003/361/EC (hereinafter SME) SME Article 1 2(a) 140 Of which: Commercial real estate 150 Households Annex V.Part 1.35(f) Annex V.Part 1.35(f) 160 Of which: Residential mortgage loans 170 Of which: Credit for consumption 180 DEBT INSTRUMENTS AT AMORTISED COST Annex V. Part I. 13 (d)(e); 14 (d)(e) Annex V. Part I. 13 (d)(e) 190 Debt securities Annex V.Part 1.24, 26 Annex V.Part 1.24, 26 200 Central banks Annex V.Part 1.35(a) Annex V.Part 1.35(a) 210 General government Annex V.Part 1.35(b) Annex V.Part 1.35(b) 220 Credit institutions Annex V.Part 1.35(c) Annex V.Part 1.35(c) 230 Other financial corporations Annex V.Part 1.35(d) Annex V.Part 1.35(d) 240 Non-financial corporations Annex V.Part 1.35(e) Annex V.Part 1.35(e) 250 Loans and advances Annex V.Part 1.24, 27 Annex V.Part 1.24, 27 260 Central banks Annex V.Part 1.35(a) Annex V.Part 1.35(a) 270 General government Annex V.Part 1.35(b) Annex V.Part 1.35(b) 280 Credit institutions Annex V.Part 1.35(c) Annex V.Part 1.35(c) 290 Other financial corporations Annex V.Part 1.35(d) Annex V.Part 1.35(d) 300 Non-financial corporations Annex V.Part 1.35(e) Annex V.Part 1.35(e) 310 Households Annex V.Part 1.35(f) Annex V.Part 1.35(f) 320 DEBT INSTRUMENTS AT FAIR VALUE other than Held for Trading (HFT) Annex V. Part I. 13 (b)(c); 14 (b)(c) Annex V. Part I. 13 (b)(c) 330 DEBT INSTRUMENTS other than HFT Annex V. Part I. 13 (b)(c)(d)(e); 14 (b)(c)(d)(e) Annex V. Part I. 13 (b)(c)(d)(e) 340 Loan commitments given CRR Annex I; Annex V.Part 2.56-57 IAS 39.2 (h), 4 (a) ( c), Basis for Conclusions (hereinafter BC) 15; CRR Annex I; Annex V.Part 2.56-57 350 Central banks Annex V.Part 1.35(a) Annex V.Part 1.35(a) 360 General government Annex V.Part 1.35(b) Annex V.Part 1.35(b) 370 Credit institutions Annex V.Part 1.35(c) Annex V.Part 1.35(c) 380 Other financial corporations Annex V.Part 1.35(d) Annex V.Part 1.35(d) 390 Non-financial corporations Annex V.Part 1.35(e) Annex V.Part 1.35(e) 400 Households Annex V.Part 1.35(f) Annex V.Part 1.35(f) 410 Financial guarantees given CRR Annex I; Annex V.Part 2.56,58 IAS 39.9 AG 4, BC 21; IFRS 4 A; CRR Annex I; Annex V.Part 2.56, 58 420 Central banks Annex V.Part 1.35(a) Annex V.Part 1.35(a) 430 General government Annex V.Part 1.35(b) Annex V.Part 1.35(b) 440 Credit institutions Annex V.Part 1.35(c) Annex V.Part 1.35(c) 450 Other financial corporations Annex V.Part 1.35(d) Annex V.Part 1.35(d) 460 Non-financial corporations Annex V.Part 1.35(e) Annex V.Part 1.35(e) 470 Households Annex V.Part 1.35(f) Annex V.Part 1.35(f) 480 Other Commitments given CRR Annex I; Annex V.Part 2.56, 59 CRR Annex I; Annex V.Part 2.56, 59 490 Central banks Annex V.Part 1.35(a) Annex V.Part 1.35(a) 500 General government Annex V.Part 1.35(b) Annex V.Part 1.35(b) 510 Credit institutions Annex V.Part 1.35(c) Annex V.Part 1.35(c) 520 Other financial corporations Annex V.Part 1.35(d) Annex V.Part 1.35(d) 530 Non-financial corporations Annex V.Part 1.35(e) Annex V.Part 1.35(e) 540 Households Annex V.Part 1.35(f) Annex V.Part 1.35(f) 550 OFF-BALANCE SHEET EXPOSURES Annex V.Part 2.55 Annex V.Part 2.55 19. Information on forborne exposures References National GAAP based on BAD Gross carrying amount of exposures with forbearance measures Accumulated impairment, accumulated changes in fair value due to credit risk and provisions Collateral received and financial guarantees received Performing exposures with forbearance measures Non-performing exposures with forbearance measures on perfoming exposures with forbearance measures on non-performing exposures with forbearance measures Instruments with modifications in their terms and conditions Refinancing of which: Performing forborne exposures under probation Instruments with modifications in their terms and conditions Refinancing of which: Defaulted of which: Impaired of which: Forbearance of non-performing exposures Instruments with modifications in their terms and conditions Refinancing Collateral received on exposures with forbearance measures Financial guarantees received on exposures with forbearance measures 010 020 030 040 050 060 070 080 090 100 110 120 130 140 150 160 170 180 Annex V. Part 2. 45, 109, 163-182 Annex V. Part 2. 145-162 Annex V. Part 2. 164 (a), 177, 178, 182 Annex V. Part 2. 164 (b), 177, 178, 181, 182 Annex V. Part 2. 176(b), 177, 180 Annex V. Part 2. 145-162 Annex V. Part 2. 164 (a), 179-180,182 Annex V. Part 2. 164 (b), 179-182 CRR Article 178; Annex V. Part 2.61 Article 4(1)(95) of the CRR Annex V. Part 2. 172(a), 157 Annex V. Part 2. 46, 183 Annex V. Part 2. 145-183 Annex V. Part 2. 145-183 Annex V. Part 2. 164 (a), 179-180,182,183 Annex V. Part 2. 164 (b), 179-183 Annex V. Part 2. 162 Annex V. Part 2. 162 010 Debt securities Annex V.Part 1.24, 26 Annex V.Part 1.24, 26 020 Central banks Annex V.Part 1.35(a) Annex V.Part 1.35(a) 030 General government Annex V.Part 1.35(b) Annex V.Part 1.35(b) 040 Credit institutions Annex V.Part 1.35(c) Annex V.Part 1.35(c) 050 Other financial corporations Annex V.Part 1.35(d) Annex V.Part 1.35(d) 060 Non-financial corporations Annex V.Part 1.35(e) Annex V.Part 1.35(e) 070 Loans and advances Annex V.Part 1.24, 27 Annex V.Part 1.24, 27 080 Central banks Annex V.Part 1.35(a) Annex V.Part 1.35(a) 090 General government Annex V.Part 1.35(b) Annex V.Part 1.35(b) 100 Credit institutions Annex V.Part 1.35(c) Annex V.Part 1.35(c) 110 Other financial corporations Annex V.Part 1.35(d) Annex V.Part 1.35(d) 120 Non-financial corporations Annex V.Part 1.35(e) Annex V.Part 1.35(e) 130 Of which: Small and Medium-sized Enterprises SME Article 1 2(a) SME Article 1 2(a) 140 Of which: Commercial real estate 150 Households Annex V.Part 1.35(f) Annex V.Part 1.35(f) 160 Of which: Residential mortgage loans 170 Of which: Credit for consumption 180 DEBT INSTRUMENTS AT AMORTISED COST Annex V. Part I. 13 (d)(e); 14 (d)(e) Annex V. Part I. 13 (d)(e) 190 Debt securities Annex V.Part 1.24, 26 Annex V.Part 1.24, 26 200 Central banks Annex V.Part 1.35(a) Annex V.Part 1.35(a) 210 General government Annex V.Part 1.35(b) Annex V.Part 1.35(b) 220 Credit institutions Annex V.Part 1.35(c) Annex V.Part 1.35(c) 230 Other financial corporations Annex V.Part 1.35(d) Annex V.Part 1.35(d) 240 Non-financial corporations Annex V.Part 1.35(e) Annex V.Part 1.35(e) 250 Loans and advances Annex V.Part 1.24, 27 Annex V.Part 1.24, 27 260 Central banks Annex V.Part 1.35(a) Annex V.Part 1.35(a) 270 General government Annex V.Part 1.35(b) Annex V.Part 1.35(b) 280 Credit institutions Annex V.Part 1.35(c) Annex V.Part 1.35(c) 290 Other financial corporations Annex V.Part 1.35(d) Annex V.Part 1.35(d) 300 Non-financial corporations Annex V.Part 1.35(e) Annex V.Part 1.35(e) 310 Households Annex V.Part 1.35(f) Annex V.Part 1.35(f) 320 DEBT INSTRUMENTS AT FAIR VALUE other than HFT Annex V. Part I. 13 (b)(c); 14 (b)(c) Annex V. Part I. 13 (b)(c) 330 DEBT INSTRUMENTS other than HFT Annex V. Part I. 13 (b)(c)(d)(e); 14 (b)(c)(d)(e) Annex V. Part I. 13 (b)(c)(d)(e) 340 Loan commitments given CRR Annex I; Annex V.Part 2.56-57 IAS 39.2 (h), 4 (a) ( c), BC 15; CRR Annex I; Annex V.Part 2.56-57